


Exhibit 10.24

 

EXECUTION COPY

 

LEASE AGREEMENT

 

made as of the 30th day of January, 2015

 

by and between

 

BEVERLY PROPERTY OWNER LLC
as Landlord,

 

and

 

AXCELIS TECHNOLOGIES, INC.
as Tenant

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Certain Definitions

1

2.

Demise of Premises

1

3.

Title and Condition

1

4.

Use of Leased Premises; Quiet Enjoyment

3

5.

Term

3

6.

Rent and Security Deposit

4

7.

Net Lease; Non-Terminability

6

8.

Payment of Impositions; Compliance with Legal Requirements and Insurance
Requirements

7

9.

Liens; Recording and Title

8

10.

Indemnification

9

11.

Maintenance and Repair

11

12.

Alterations

12

13.

Condemnation

13

14.

Insurance

14

15.

Restoration

18

16.

Subordination to Financing

19

17.

Assignment, Subleasing

20

18.

Permitted Contests

22

19.

Conditional Limitations; Default Provisions

23

20.

Additional Rights of Landlord and Tenant

25

21.

Notices

26

22.

Estoppel Certificates

27

23.

Surrender and Holding Over

27

24.

No Merger of Title

28

25.

Definition of Landlord and Tenant

28

26.

Hazardous Substances

28

27.

Entry by Landlord

30

28.

No Usury

30

29.

Financial Statements and Additional Financial Covenants

30

30

Special Tax Indemnity

31

31.

Withholdings

33

32.

[Intentionally Omitted]

33

33.

Right of First Offer

33

34.

Separability

35

35.

Miscellaneous

35

36.

Specially Designated Nationals; Blocked Persons; Embargoed Persons

36

 

Exhibits A - Legal Description of the Land

Exhibits B - Rent Schedule

Exhibit C - Form of Subordination, Non-Disturbance and Attornment Agreement

 

--------------------------------------------------------------------------------


 

Exhibit D – Form of Notice of Lease

Exhibit E – Form of Letter of Credit

Exhibit F –Trade Fixtures not Required to be Removed.

Exhibit G – Capital Expenditures Reserve

 

Appendix A - Definitions

 

ii

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) made as of the 30th day of January, 2015, by
and between BEVERLY PROPERTY OWNER LLC, a Delaware limited liability company, as
landlord, having an office at c/o Middleton Partners, 400 Skokie Boulevard,
Northbrook, Illinois 60062, and AXCELIS TECHNOLOGIES, INC., a Delaware
corporation, having an office at 108 Cherry Hill Drive, Beverly, Massachusetts
01915.

 

In consideration of the rents and provisions herein stipulated to be paid and
performed, Landlord and Tenant, intending to be legally bound, hereby covenant
and agree as follows:

 

1.             Certain Definitions.  All capitalized terms, unless otherwise
defined herein, shall have the respective meanings ascribed to such terms in
Appendix A attached hereto and by this reference incorporated herein.

 

2.             Demise of Premises.  Landlord hereby demises and lets to Tenant
and Tenant hereby takes and leases from Landlord, for the term and upon the
provisions hereinafter specified, the Leased Premises.

 

3.             Title and Condition.

 

(a)           The Leased Premises are demised and let subject to (i) the
Permitted Encumbrances, (ii) all Legal Requirements and Insurance Requirements,
including any existing violation of any thereof, and (iii) the condition of the
Leased Premises as of the commencement of the Term; without representation or
warranty by Landlord; it being understood and agreed, however, that the recital
of the Permitted Encumbrances herein shall not be construed as a revival of any
thereof which for any reason may have expired.

 

(b)           EXCEPT AS SPECIFICALLY SET FORTH IN THIS LEASE, LANDLORD LEASES
AND WILL LEASE AND TENANT TAKES AND WILL TAKE THE LEASED PREMISES “AS IS”, AND
TENANT ACKNOWLEDGES THAT LANDLORD (WHETHER ACTING AS LANDLORD HEREUNDER OR IN
ANY OTHER CAPACITY) HAS NOT MADE AND WILL NOT MAKE, NOR SHALL LANDLORD BE DEEMED
TO HAVE MADE, ANY WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT
TO ANY OF THE LEASED PREMISES, INCLUDING ANY WARRANTY OR REPRESENTATION AS TO
ITS FITNESS FOR USE OR PURPOSE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR
PURPOSE, AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR
PATENT, AS TO LANDLORD’S TITLE THERETO, OR AS TO VALUE, COMPLIANCE WITH
SPECIFICATIONS, LOCATION, USE, CONDITION, MERCHANTABILITY, QUALITY, DESCRIPTION,
DURABILITY OR OPERATION, IT BEING AGREED THAT ALL RISKS INCIDENT THERETO ARE TO
BE BORNE BY TENANT.  Tenant acknowledges that the Leased Premises are of its
selection and to its specifications, and that the Leased Premises have been
inspected by Tenant and are satisfactory to Tenant.  In the event of any defect
or deficiency in any of the Leased Premises of any nature, whether patent or
latent, Landlord shall not have any responsibility or liability with respect
thereto or for any incidental or consequential damages (including strict
liability in tort).  The provisions of this Paragraph 3(b) have been negotiated,

 

A-1

--------------------------------------------------------------------------------


 

and the foregoing provisions are intended to be a complete exclusion and
negation of any warranties by Landlord, express or implied, with respect to any
of the Leased Premises, arising pursuant to the UCC or any other Legal
Requirements now or hereafter in effect or otherwise.

 

(c)           Tenant acknowledges and agrees that Tenant has examined the title
to the Leased Premises prior to the execution and delivery of this Lease and has
found such title to be satisfactory for the purposes contemplated by this Lease.

 

(d)           Landlord hereby assigns, without recourse or warranty whatsoever,
to Tenant, all Guaranties.  Such assignment shall remain in effect until the
termination of this Lease. Landlord shall also retain the right to enforce any
Guaranties assigned in the name of Tenant upon the occurrence and during the
continuance of an Event of Default.  Landlord hereby agrees to execute and
deliver at Tenant’s expense such further documents, including powers of
attorney, as Tenant may reasonably request in order that Tenant may have the
full benefit of the assignment effected or intended to be effected by this
Paragraph 3(d).  Upon the termination of this Lease, the Guaranties shall
automatically revert to Landlord.  The foregoing provision of reversion shall be
self-operative and no further instrument of reassignment shall be required.  In
confirmation of such reassignment Tenant shall execute and deliver promptly any
certificate or other instrument of assignment which Landlord may reasonably
request.  Any monies collected by Tenant under any of the Guaranties after the
occurrence of and during the continuation of an Event of Default shall be held
in trust by Tenant and promptly paid over to Landlord.

 

(e)           Landlord agrees to enter into, execute, acknowledge and deliver,
at Tenant’s expense, such Easements as reasonably requested by Tenant (and use
commercially reasonable efforts, at Tenant’ expense, to obtain non-disturbance
agreements respecting such Easements from Lender or other holder of any
Mortgage, superior lease or the like respecting the Leased Premises), subject to
Lender’s and Landlord’s approval of the form and substance thereof, not to be
unreasonably withheld or delayed; provided, however, that Tenant shall agree to
perform Landlord’s obligations (if any) at its expense under such Easement, no
such Easement shall result in any diminution in the value or utility of the
Leased Premises for use in accordance with the uses permitted by local zoning
ordinances for comparable properties in the vicinity of the Leased Premises, and
further provided that no such Easement shall render the use of the Leased
Premises dependent upon any other property or condition the use of the Leased
Premises upon the use of any other property, each of which Tenant shall certify
to Landlord in writing delivered with Tenant’s request with respect to such
Easement.  Tenant’s request shall also include Tenant’s written undertaking
acknowledging that Tenant shall remain liable hereunder as principal and not
merely as a surety or guarantor notwithstanding the establishment of any
Easement.  Tenant’s obligation to pay Basic Rent or Additional Rent hereunder
shall not abate or otherwise be affected by Landlord or Lender’s failure to
approve any Easement hereunder.

 

(f)            Tenant agrees that Tenant is obligated to and shall perform all
obligations of the owner of the Leased Premises under and pay all expenses which
the owner of the Leased Premises may be required to pay in accordance with any
REA or Easements, and that Tenant shall comply with all of the terms and
conditions of such REA or Easements during the term of this Lease.  Tenant
further covenants and agrees to indemnify, defend and hold harmless Landlord
against any claim, loss or damage suffered by Landlord by reason of Tenant’s
failure to perform any obligations or pay any expenses as required under any REA
or Easements or

 

A-2

--------------------------------------------------------------------------------


 

comply with the terms and conditions of any REA or Easements as hereinabove
provided during the term of this Lease.

 

4.             Use of Leased Premises; Quiet Enjoyment.

 

(a)           Tenant may use the Leased Premises in accordance with its
Permitted Use and for no other purpose.  In no event shall the Leased Premises
be used for any purpose which shall violate any of the provisions of any
Permitted Encumbrance or any covenants, restrictions or agreements hereafter
created by or consented to by Tenant applicable to the Leased Premises.  Tenant
agrees that with respect to the Permitted Encumbrances and any covenants,
restrictions or agreements hereafter created by or consented to by Tenant,
Tenant shall observe, perform and comply with and carry out the provisions
thereof required therein to be observed and performed by Landlord.

 

(b)           Subject to Tenant’s rights under and compliance with Paragraph 18
hereof, Tenant shall not permit any unlawful occupation, business or trade to be
conducted on the Leased Premises or any use to be made thereof contrary to Legal
Requirements or Insurance Requirements.  Subject to Tenant’s rights under and
compliance with Paragraph 18, Tenant shall not use, occupy or permit any of the
Leased Premises to be used or occupied, nor do or permit anything to be done in
or on any of the Leased Premises, in a manner which would (i) make void or
voidable any insurance which Tenant is required hereunder to maintain then in
force with respect to any of the Leased Premises, or (ii) affect the ability of
Tenant to obtain any insurance which Tenant is required to furnish hereunder.

 

(c)           Subject to all of the provisions of this Lease, so long as no
Event of Default exists hereunder and is continuing, Landlord covenants to do no
act to disturb the peaceful and quiet occupation and enjoyment of the Leased
Premises by Tenant.

 

5.             Term.

 

(a)           Subject to the provisions hereof, Tenant shall have and hold the
Leased Premises for an Initial Term commencing on the Commencement Date and
ending on the Expiration Date.

 

(b)           Tenant shall have the right to extend the Term of this Lease for
five (5) successive periods of five (5) years each (each, an “Extension Term”,
and collectively the Extension Terms”) by delivering an irrevocable written
notice thereof (an “Extension Exercise Notice”) to Landlord not later than
twelve (12) months prior to the expiration of the initial Term described in
Paragraph 5(a) hereof (or, in the case of subsequent Extension Terms, the last
day of the prior Extension Term).  During each Extension Term, Tenant’s lease of
the Leased Premises shall be upon all the same terms, conditions, covenants and
agreements contained in this Lease, including (without limitation) the increases
in Basic Rent set forth in Exhibit B hereto; and in the event Tenant validly and
effectively exercises its rights to one or more of the Extension Terms
hereunder, then all references contained in this Lease to the “Term” shall be
construed as referring to the Term, as extended for the applicable Extension
Term(s), unless the context clearly requires otherwise.

 

A-3

--------------------------------------------------------------------------------


 

(c)           Except to the extent Tenant is not reasonably able to do so on
account of Force Majeure, damage by fire or other casualty, or as a result of
Condemnation or application of Legal Requirements and/or Insurance Requirements,
Tenant covenants and agrees to remain in actual physical possession of the
Leased Premises and to continuously conduct business in the Leased Premises from
the first (1st) day of the first full month following the Commencement Date
through the one-hundredth and twentieth (120th) calendar month following the
Commencement Date; provided, however, Tenant may cease to remain in possession
and may cease to operate its business in up to thirty-five percent (35%) of the
Leased Premises on a temporary basis, for the purpose of remodeling or
renovating the Leased Premises and/or performing Alterations, repairs or
replacements thereto (or for construction of additional improvements at the
Leased Premises), provided, such cessation of business and/or possession does
not occur more than once every thirty-six (36) months for more than three
hundred sixty-five (365) days.  In the event that any such remodeling or
Alteration work will take more than three hundred and sixty-five (365) days, so
long as Tenant is diligently prosecuting such Alterations, Landlord will provide
Tenant with such additional time to complete such work as may be reasonably
necessary, not to exceed two hundred seventy (270) additional days (unless
necessitated on account of Force Majeure, fire or other casualty, Condemnation
or application of Legal Requirements and/or Insurance Requirements), provided
that tenant requests such extension of time from Landlord, in writing, prior to
the three hundred thirty-fifth (335th) day after the commencement of any such
remodeling Alteration, repair or replacement work.

 

6.             Rent and Security Deposit.

 

(a)           Tenant shall pay to Landlord (or to Lender, if directed by
Landlord in writing with at least fifteen (15) days’ notice), as minimum annual
rent for the Leased Premises during the Term, the Basic Rent in monthly
installments in advance, on or before the Basic Rent Payment Dates, and shall
pay the same by wire transfer in immediately available federal funds to such
account in such bank as Landlord or Lender, as applicable, shall designate in
writing with at least fifteen (15) days’ prior notice, from time to time.  The
Basic Rent for the Leased Premises during the Initial Term is set forth on
Exhibit B attached hereto for each day from and including the Commencement Date
through and including January 30, 2037.  Notwithstanding the foregoing or
anything contained in Exhibit B to the contrary, no Basic Rent shall be due and
payable for the month of January, 2015.

 

(b)           Tenant shall pay and discharge before the imposition of any fine,
Lien, interest or penalty may be added thereto for late payment thereof, as
Additional Rent, all other amounts and obligations which Tenant assumes or
agrees to pay or discharge pursuant to this Lease, together with every fine,
penalty, interest and cost which may be added by the party to whom such payment
is due for nonpayment or late payment thereof.  In the event of any failure by
Tenant to pay or discharge any of the foregoing, Landlord shall have all rights,
powers and remedies provided herein, by Legal Requirements or otherwise, in the
event of nonpayment of Basic Rent.  All payments of Additional Rent that are
payable to Landlord shall be paid by Tenant by wire transfer in immediately
available federal funds to such account in such bank as Lender shall designate
in writing with fifteen (15) days’ prior notice, from time to time.

 

(c)           If any installment of Basic Rent or any Additional Rent is not
paid when the same is due, Tenant shall pay to Landlord or Lender, as the case
may be, in addition to any

 

A-4

--------------------------------------------------------------------------------


 

Late Charge, if any, as Additional Rent, interest on the unpaid amount of Basic
Rent or Additional Rent, at the Default Rate, such interest to accrue from the
date such item of unpaid Basic Rent or Additional Rent was due until the date
paid.

 

(d)           If any installment of Basic Rent is not paid within five (5) days
after the same is due, Tenant shall pay to Landlord, as the case may be, on
demand, as Additional Rent, a Late Charge, except such Late Charge shall not be
due and payable on the first instance of a late payment of Basic Rent in any
twelve (12) month period.

 

(e)           Landlord and Tenant agree that, to the maximum extent permitted by
the Legal Requirements, this Lease is a true lease for .

 

(f)            state and federal income tax purposes and does not represent a
financing arrangement.  Each party shall, to the maximum extent permitted by the
Legal Requirements, reflect the transactions represented by this Lease in all
applicable books, records and reports for their respective income tax filings in
a manner consistent with “true lease” treatment rather than “financing”
treatment.

 

(g)           On the Commencement Date Tenant shall deposit with Landlord the
Security Deposit, the Replacement Reserve Initial Deposit, and the Deferred
Maintenance Initial Reserve Deposit.  The Security Deposit shall be held by
Landlord as security for the faithful performance by Tenant of all of Tenant’s
obligations under this Lease.  If any Basic Rent or Additional Payments shall be
overdue and unpaid, or if Tenant shall fail to observe or perform any of its
obligations under this Lease and an Event of Default arises therefrom, then
Landlord may, at its option and without prejudice to any other remedy which
Landlord may have on account thereof appropriate and apply said entire Security
Deposit or so much thereof as may be necessary to compensate Landlord in respect
of the payment of Basic Rent or Additional Payments overdue and unpaid or the
cost of the damage actually incurred by Landlord due to such breach on the part
of Tenant; and Tenant shall forthwith upon demand restore said Security Deposit
to the original sum deposited.  Should Tenant fully comply with all of its
obligations under this Lease and pay all of the Basic Rent and Additional
Payments due hereunder, the balance of the Security Deposit shall be returned in
full to Tenant at the end of the Term, in no event later than thirty (30) days
after delivery of possession of the Leased Premises to Landlord in accordance
with the terms of this Lease.  Landlord shall deliver the Security Deposit to
the transferee of Landlord’s interest in any Demised Premises in the event that
such interest is transferred, and any charges for such transfer (for the first
transfer in any three-year period) shall be on account of Tenant and Tenant
shall (if applicable) pay all charges therefor, and upon notice of such transfer
by the transferor and the transferee to Tenant, the transferor shall be
discharged from any further liability with respect to such funds, and this
provision shall also apply to any subsequent transfers.  Landlord shall return
the Security Deposit to Tenant upon Tenant achieving the Security Deposit Return
Conditions.  Notwithstanding the foregoing, within ten (10) days following the
date that Tenant no longer maintains an Investment Grade Rating by at least two
(2) of the Rating Agencies, Tenant shall again deposit the Security Deposit with
Landlord.  Thereafter, the Security Deposit shall be returned to Tenant upon
satisfaction of the Security Deposit Return Conditions.  Notwithstanding the
foregoing, Landlord acknowledges that Tenant has deposited the Security Deposit
with Landlord in the form of a letter of credit in the amount of $7,500,000.00. 
Landlord acknowledges and agrees that Tenant is entitled to

 

A-5

--------------------------------------------------------------------------------


 

reduce the amount of such letter of credit to the amount of the Security Deposit
(i.e., $5,900,000.00).  Landlord agrees to promptly execute and deliver any
commercially reasonable documentation requested by Tenant or the issuer of such
letter of credit in order to effectuate such reduction.

 

(h)           On each Basic Rent Payment Date Tenant shall deposit the
Replacement Reserve Monthly Deposit and the Deferred Maintenance Reserve Monthly
Deposit in the Replacement Reserve Account and the Deferred Maintenance Reserve
Account, respectively, to be released for Replacements, and Deferred
Maintenance, respectively in accordance with Exhibit G hereof, provided,
however, that Tenant’s obligations under this Paragraph 6(h) shall not be
required for so long as Tenant is achieving the Security Deposit Return
Conditions.

 

7.             Net Lease; Non-Terminability.

 

(a)           This is a net lease and Basic Rent, Additional Rent and all other
sums payable hereunder by Tenant shall be paid, without notice, demand, setoff,
counterclaim, recoupment, abatement, suspension, deferment, diminution,
deduction, reduction or defense.

 

(b)           Except as set forth in Paragraph 13 hereof, this Lease shall not
terminate and Tenant shall not have any right to terminate this Lease during the
Term.  Except as set forth in Paragraph 13, Tenant shall not be entitled to any
setoff, counterclaim, recoupment, abatement, suspension, deferment, diminution,
deduction, reduction or defense of or to Basic Rent, Additional Rent or any
other sums payable under this Lease; and except as otherwise expressly provided
in this Lease, the obligations of Tenant under this Lease shall not be affected
by any interference with Tenant’s use of any of the Leased Premises for any
reason, including but not limited to the following:  (i) any damage to or
destruction of any of the Leased Premises by any cause whatsoever, (ii) any
Condemnation, (iii) the prohibition, limitation or restriction of Tenant’s use
of any of the Leased Premises, (iv) any eviction by paramount title or
otherwise, (v) to the maximum extent permitted under the Legal Requirements,
Tenant’s acquisition of ownership of any of the Leased Premises other than
pursuant to an express provision of this Lease, (vi) any default on the part of
Landlord under this Lease or under any other agreement, (vii) any latent or
other defect in, or any theft or loss of any of the Leased Premises, or
(viii) the breach of any warranty of any seller or manufacturer of any of the
Equipment.  It is the intention of the parties hereto that the obligations of
Tenant under this Lease shall be separate and independent covenants and
agreements, and that Basic Rent, Additional Rent and all other sums payable by
Tenant hereunder shall continue to be payable in all events (or, in lieu
thereof, Tenant shall pay amounts equal thereto), and that the obligations of
Tenant under this Lease shall continue unaffected, unless this Lease shall have
been terminated pursuant to an express provision of this Lease.

 

(c)           Tenant agrees that it shall remain obligated under this Lease
subject to and in accordance with its provisions and Legal Requirements, and
that, except as set forth in Paragraph 13(b), or as otherwise permitted
hereunder, it shall not take any action to terminate, rescind or avoid this
Lease, notwithstanding (i) the bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution, winding-up or other
proceeding affecting Landlord, (ii) the exercise of any remedy, including
foreclosure, under the Mortgage, or (iii) any action with respect to this Lease
(including the disaffirmance hereof) which may be taken by

 

A-6

--------------------------------------------------------------------------------

 

Landlord under the Federal Bankruptcy Code or by any trustee, receiver or
liquidator of Landlord or by any court under the Federal Bankruptcy Code or
otherwise.

 

(d)           This Lease is the absolute and unconditional obligation of
Tenant.  To the extent permitted by Legal Requirements, Tenant waives all rights
which are not expressly stated in this Lease but which may now or hereafter
otherwise be conferred by the Legal Requirements (i) to quit, terminate or
surrender this Lease, (ii) to any setoff, counterclaim, recoupment, abatement,
suspension, deferment, diminution, deduction, reduction or defense of or to
Basic Rent, Additional Rent or any other sums payable under this Lease, except
as otherwise expressly provided in this Lease, and (iii) for any statutory Lien
or offset right against Landlord or its property.

 

8.             Payment of Impositions; Compliance with Legal Requirements and
Insurance Requirements.

 

(a)           (i)  Subject to the provisions of Paragraph 18 relating to
contests, Tenant shall, before interest or penalties are due thereon, pay and
discharge all Impositions to the extent accruing or otherwise applying to the
period during the Term.  Tenant shall promptly request that any bill or invoice
with respect to any Imposition be forwarded directly to Tenant for payment. 
Landlord agrees to execute documents reasonably necessary to accomplish the
foregoing.  If received by Landlord, Landlord shall promptly deliver to Tenant
any bill or invoice with respect to any Imposition; provided, however, Landlord
shall not be liable for any additional expenses incurred by Tenant due to
Landlord’s failure to deliver such bill or invoice.

 

(i)            Nothing herein shall obligate Tenant to pay, and the term
“Impositions” shall exclude, federal, state or local (A) transfer taxes as the
result of a conveyance by (or suffered by) Landlord (unless attributable to an
Event of Default), (B) franchise, capital stock or similar taxes if any, of
Landlord, (C) income, excess profits or other taxes, if any, of Landlord,
determined on the basis of or measured by its net income, or (D) any estate,
inheritance, succession, gift, capital levy or similar taxes, unless the taxes
referred to in clauses (B) and (C) above are in lieu of or a substitute for any
other tax or assessment upon or with respect to any of the Leased Premises
which, if such other tax or assessment were in effect at the commencement of the
Term, would be payable by Tenant.  In the event that any assessment against any
of the Leased Premises may be paid in installments, Tenant shall have the option
to pay such assessment in installments; and in such event, Tenant shall be
liable for all installments which are assessed, or otherwise become due and
payable, during the Term.  Tenant shall prepare and file all tax reports
required by governmental authorities which relate to the Impositions.  Tenant
shall deliver to Landlord, within twenty (20) days after Landlord’s written
request therefor, copies of all statements, bills and invoices pertaining to the
Impositions for the then-current and prior fiscal tax year which may be issued
by any governmental authority and receipts for payments of all Impositions made
during each calendar year of the Term, within thirty (30) days after payment.

 

(b)           Subject to the provisions of Paragraph 18, Tenant shall promptly
comply with and conform to, and shall cause the Leased Premises to comply with
and conform to, all of the Legal Requirements, Insurance Requirements and
Permitted Encumbrances.

 

A-7

--------------------------------------------------------------------------------


 

(c)           All payments of Impositions shall be made by Tenant on an
After-Tax Basis as to Landlord.

 

(d)           Any amount payable to Landlord pursuant to this Paragraph 8 shall
be paid within ten (10) days after receipt of a written demand therefor from
Landlord accompanied by a written statement describing in reasonable detail the
amount so payable (and including reasonable back-up therefor from the
Governmental Authority to which the applicable Impositions are payable).  Any
payments required to be made by Tenant pursuant to this Paragraph 8 that are not
allowed to be paid directly to the appropriate Governmental Authority shall be
made directly to Landlord at the location and in the manner specified by
Landlord pursuant to Paragraph 6 hereof for the payment of Basic Rent. Any
amount payable by Tenant under this Paragraph 8 that is not paid when due shall
bear interest at the Default Rate.

 

(e)           If any report, return or statement (a “Filing”) is required to be
filed with respect to any Imposition that is subject to this Paragraph 8, Tenant
shall, if permitted by Legal Requirements to do so, timely file or cause to be
filed such Filing with respect to such Tax and shall promptly provide notice of
such filing to Landlord (except for any such Filing that Landlord has notified
Tenant in writing that Landlord intends to file) and will (if ownership of the
Leased Premises or any part thereof or interest therein is required to be shown
on such Filing) show the ownership of the Leased Premises in the name of
Landlord and send a copy of such Filing to Landlord.  If Tenant is not permitted
by Legal Requirements to file any such Filing, Tenant will promptly notify
Landlord of such requirement in writing and prepare and deliver to Landlord a
proposed form of such Filing and such information as is within Tenant’s
reasonable control or access with respect to such Filing within a reasonable
time, and in all events at least twenty (20) days, prior to the time such Filing
is required to be filed.  Tenant shall hold each Indemnitee harmless from and
against any liabilities, including, but not limited to penalties, additions to
tax, fines and interest, arising out of any insufficiency or inaccuracy in any
such Filing, if such insufficiency or inaccuracy is attributable to Tenant.

 

(f)            Notwithstanding anything herein to the contrary, the provisions
of this Paragraph 8 shall survive the Expiration Date or any earlier termination
of this Lease.

 

9.             Liens; Recording and Title.

 

(a)           Subject to the provisions of Paragraph 18, Tenant shall not,
directly or indirectly, create or permit to be created or to remain, and shall
promptly discharge, any Lien on the Leased Premises, on the Basic Rent,
Additional Rent or on any other sums payable by Tenant under this Lease, other
than the Mortgage, the Permitted Encumbrances and any mortgage, Lien,
encumbrance or other charge created by or resulting from any act or omission by
Landlord or those claiming by, through or under Landlord (except Tenant). 
Notice is hereby given that Landlord shall not be liable for any labor, services
or materials furnished or to be furnished to Tenant, or to anyone holding any of
the Leased Premises through or under Tenant, and that no mechanic’s or other
Liens for any such labor, services or materials shall attach to or affect the
interest of Landlord in and to any of the Leased Premises.

 

(b)           Each of Landlord and Tenant shall, contemporaneously with their
execution and delivery of this Lease execute, acknowledge and deliver to the
other a written

 

A-8

--------------------------------------------------------------------------------


 

memorandum of this Lease in the form attached hereto as Exhibit D to be recorded
in the appropriate land records of the jurisdiction in which the Leased Premises
are located, in order to give public notice and to protect the validity of this
Lease.  In the event of any discrepancy between the provisions of said recorded
memorandum of this Lease and the provisions of this Lease, the provisions of
this Lease shall prevail.

 

(c)           Nothing in this Lease and no action or inaction by Landlord shall
be deemed or construed to mean that Landlord has granted to Tenant any right,
power or permission to do any act or to make any agreement which may create,
give rise to, or be the foundation for, any right, title, interest or Lien in or
upon the estate of Landlord in any of the Leased Premises.

 

10.          Indemnification.

 

(a)           To the maximum extent permitted by Legal Requirements, and except
as expressly provided in Paragraph 8(a)(ii) or elsewhere in this Lease, Tenant
agrees to assume liability for, and to indemnify, protect, defend, save and keep
harmless each Indemnitee, on an After Tax Basis, from and against any and all
Claims that may be suffered, imposed on or asserted against any Indemnitee,
arising out of:  (i) ownership of the Leased Premises by Landlord, including,
but not limited to, environmental liabilities and obligations, subleasing of the
Leased Premises by Tenant, assignment by Tenant of its interest in this Lease,
transfer of title to Tenant’s interest in this Lease, renewal of this Lease, or
operation, possession, ownership, use, non-use, maintenance, modification; 
(ii) Alteration, construction, restoration, or replacement of the Leased
Premises (or any portion thereof), or from the granting by Landlord at Tenant’s
request of easements, licenses or any rights with respect to all or any part of
the Leased Premises, or from the construction, purchase, design or condition of
the Leased Premises during the Term (including any Claims arising, directly or
indirectly, out of the actual or alleged presence, use, storage, generation or
Release of any Hazardous Materials, and any Claims for patent, trademark or
copyright infringement and latent or other defects, whether or not
discoverable), including any liability under Legal Requirements (including,
without limitation, any Claims arising directly or indirectly out of any actual
or alleged violation by or obligation, now or hereafter existing, of any
Environmental Laws); (iii) the Lease or any modification, amendment or
supplement thereto; (iv) the non-compliance of the Leased Premises during the
Term, with Legal Requirements (including because of the existence of the
Permitted Encumbrances); (v) any matter relating to all or any part of the
Leased Premises or any operations thereon, including, without limitation,
matters relating to Environmental Laws or Hazardous Materials; (vi) the breach
by Tenant of its representations, warranties, covenants and obligations in this
Lease whether or not such Claim arises or accrues prior to the date of this
Lease; (vii) the business and activities of Tenant; (viii) the business and
activities of any other Person on or about the Leased Premises (whether as an
invitee, subtenant, licensee or otherwise); (ix) (A) the cost of assessment,
containment and/or removal of any and all Hazardous Materials from all or any
portion of the Leased Premises or any surrounding areas for which Tenant or
Landlord (by virtue of Landlord’s ownership of the Leased Premises) has any
legal obligation, (B) the cost of any actions taken in response to a Release on,
in, under or affecting any portion of the Leased Premises or any surrounding
areas for which Tenant or Landlord (by virtue of Landlord’s ownership of the
Leased Premises) has any legal obligation to prevent or minimize such Release so
that it does not migrate or otherwise cause or threaten danger to present or
future public health, safety, welfare or the environment, and (C) costs incurred
to comply with

 

A-9

--------------------------------------------------------------------------------


 

Environmental Laws in connection with all or any portion of the Leased Premises
or any surrounding areas for which Tenant or Landlord (by virtue of Landlord’s
ownership of the Leased Premises) has any legal obligation; (x) any personal
injury, death or property damage which occurs on or about the Leased Premises;
and (xi) an Event of Default.  Notwithstanding the foregoing, nothing herein
shall be construed to obligate Tenant to indemnify, defend and hold harmless any
Indemnitee from and against any Claims to the extent imposed on or incurred by
such Indemnitee (i) by reason of such Indemnitee’s willful misconduct or gross
negligence; (ii) with respect to any matter described in this Paragraph
10(a) which relates to events, acts or omissions first occurring or first
existing (x) subsequent to the expiration or earlier termination of the Term and
the vacating of the Leased Premises by Tenant and any assignee or sublessee of
Tenant, and (y) not caused by the acts or omissions of Tenant, any assignee or
sublessee of Tenant or any Person claiming by or through Tenant, or the result
of any events, conditions, acts, or omissions occurring prior to the expiration
or earlier termination of the Term and vacating of the Leased Premises by
Tenant, any assignee or sublessee of Tenant and any Person claiming by or
through Tenant; (iii) any Taxes or Impositions, indemnification for which is
covered by Paragraphs 8 and 30 of this Lease; (iv) by reason of any transfer by
Indemnitee of any interest in the Leased Premises not attributable to an Event
of Default; (v) any liens created by or resulting from any act or omission of an
Indemnitee not attributable to an Event of Default; or (vi) any default under
the Mortgage or the Note not resulting from an Event of Default.

 

(b)           In case any Claim shall be made or brought against any Indemnitee,
such Indemnitee shall give prompt notice thereof to Tenant; provided that
failure to so notify Tenant shall not reduce Tenant’s obligations to indemnify
any Indemnitee hereunder unless and only to the extent such failure results in
additional liability on Tenant’s part.  Tenant shall be entitled, at its
expense, acting through counsel selected by Tenant (and reasonably satisfactory
to such Indemnitee or Tenant’s insurer), to participate in, or, except as
otherwise provided, to assume and control (if it promptly so elects upon notice
of the Claim), and, to the extent that Tenant desires to assume and control, in
consultation with Indemnitee, the negotiation, litigation and/or settlement of
any such Claim (subject to the provisions of the last sentence of this
subparagraph (b)).  Such Indemnitee may (but shall not be obligated to)
participate at its own expense (unless Tenant is not properly performing its
obligations hereunder and then at the expense of Tenant) and with its own
counsel in any proceeding conducted by Tenant in accordance with the foregoing,
in which case Tenant shall keep such Indemnitee and its counsel fully informed
of all proceedings and filings and afford such Indemnitee and counsel reasonable
opportunity for comment.  Notwithstanding the foregoing, Tenant shall not be
entitled to assume and control the defense of any Claim if:  (i) an Event of
Default has occurred and is continuing; (ii) the proceeding involves possible
imposition of any criminal penalty or liability or unindemnified civil penalty
on such Indemnitee; (iii) the proceeding involves the granting of injunctive
relief against the Indemnitee not related to this Lease; (iv) a significant
counterclaim is available to the Indemnitee that would not be available to and
cannot be asserted by Tenant; (v) a conflict of interest exists between the
Indemnitee and Tenant with respect to the Claim; or (vi) the defense of such
Claim would require the delivery of material confidential and proprietary
information of such Indemnitee that would otherwise not be available to Tenant
or its counsel.

 

(c)           Upon payment in full of any Claim by Tenant pursuant to this
Paragraph 10 to or on behalf of an Indemnitee, Tenant, without any further
action, shall be subrogated to any and all Claims that such Indemnitee may have
relating thereto (other than claims in respect

 

A-10

--------------------------------------------------------------------------------


 

of insurance policies maintained by such Indemnitee at its own expense or claims
against another Indemnitee for which Tenant would have indemnity obligations
hereunder), and such Indemnitee shall execute such instruments of assignment and
conveyance, evidence of Claims and payment and such other documents, instruments
and agreements as may be necessary to preserve any such Claims and otherwise
reasonably cooperate with Tenant to enable Tenant to pursue such Claims.

 

(d)           Notwithstanding anything to the contrary contained herein, Tenant
shall not be required to indemnify any Indemnitee under this Paragraph 10 for
any Claim to the extent resulting from the material misrepresentation, gross
negligence or willful misconduct of such Indemnitee.

 

(e)           The obligations of Tenant under this Paragraph 10 shall survive
any termination of this Lease.

 

11.          Maintenance and Repair.

 

(a)           Except for any Alterations that Tenant is permitted to make
pursuant to this Lease, Tenant shall at all times, including any Requisition
period, put, keep and maintain the Leased Premises (including, without
limitation, the roof, landscaping, walls, footings, foundations and structural
components of the Leased Premises) and the Equipment in the same condition and
repair, as of the inception of the Lease, except for ordinary wear and tear, and
shall promptly make all repairs and replacements of every kind and nature,
whether foreseen or unforeseen, which may be required to be made upon or in
connection with the Leased Premises in order to keep and maintain the Leased
Premises in the order and condition required by this Paragraph 11(a).  Tenant
shall do or cause others to do all shoring of the Leased Premises or of the
foundations and walls of the Improvements and every other act necessary or
appropriate for preservation and safety thereof, by reason of or in connection
with any excavation or other building operation upon any of the Leased Premises,
whether or not Landlord shall, by reason of any Legal Requirements or Insurance
Requirements, be required to take such action or be liable for failure to do
so.  LANDLORD SHALL NOT BE REQUIRED TO MAKE ANY REPAIR, WHETHER FORESEEN OR
UNFORESEEN, OR TO MAINTAIN ANY OF THE LEASED PREMISES OR ADJOINING PROPERTY IN
ANY WAY, AND TENANT HEREBY EXPRESSLY WAIVES THE RIGHT TO MAKE REPAIRS OR
MAINTENANCE AT THE EXPENSE OF THE LANDLORD, WHICH RIGHT MAY BE PROVIDED FOR IN
ANY LEGAL REQUIREMENTS NOW OR HEREAFTER IN EFFECT.  Nothing in the preceding
sentence shall be deemed to preclude Tenant from being entitled to insurance
proceeds or Condemnation awards for Restoration pursuant to Paragraphs 13(c) and
14(g) of this Lease.  Tenant shall, in all events, make all repairs for which it
is responsible hereunder promptly, and all repairs shall be in a good, proper
and workmanlike manner.  Tenant shall keep the Building free of Mold.

 

(b)           In the event that any Improvement shall violate or Landlord shall
have received notice that any Improvement shall violate any Legal
Requirements, Insurance Requirements or encroach upon an adjacent property and
as a result of such violation or encroachment, enforcement or legal action is
threatened or commenced against Tenant or Landlord or with respect to the Leased
Premises, then Tenant, at the request of Landlord, shall either (i) obtain valid
and effective waivers or settlements of all claims, liabilities and damages

 

A-11

--------------------------------------------------------------------------------


 

resulting from each such violation or encroachment, whether the same shall
affect Landlord, Tenant or both, or (ii) subject to Tenant’s rights under
Paragraph 18, take such action as shall be necessary to remove such violation or
encroachment, including, if necessary, any Alteration.  Any such repair or
Alteration shall be made in conformity with the provisions of Paragraph 12.

 

(c)           If Tenant shall be in default under any of the provisions of this
Paragraph 11 and an Event of Default or Emergency arises on account thereof,
Landlord may do whatever is necessary to cure such default as may be reasonable
and appropriate under the circumstances for the account of and at the expense of
Tenant.  In the event of an emergency Landlord shall notify Tenant of the
situation by phone or other available communication.  All sums so paid by
Landlord and all reasonable costs and expenses (including, without limitation,
attorneys’ fees and expenses) so incurred, together with interest thereon at the
Default Rate from the date of payment or incurring the expense, shall constitute
Additional Rent payable by Tenant under this Lease and shall be paid by Tenant
to Landlord on demand within five (5) Business Days following Landlord’s written
demand (accompanied by reasonable back-up documentation).

 

(d)           Tenant shall from time to time replace with Replacement Equipment
any of the Equipment which shall have become unusable for the purpose for which
it is intended, been taken by a Condemnation as provided in Paragraph 13, or
been lost, stolen, damaged or destroyed as provided in Paragraph 14.  Tenant
shall repair at its sole cost and expense all damage to the Leased Premises
caused by the removal of the Equipment or the Replaced Equipment or other
personal property of Tenant or the installation of Replacement Equipment.  All
Replacement Equipment shall become the property of Landlord, shall be free and
clear of all Liens (except as permitted under Paragraph 17) and rights of others
and shall become a part of the Equipment as if originally demised herein.

 

12.          Alterations.

 

(a)           So long as no Event of Default has occurred and is then
continuing, upon prior written notice to Landlord, Tenant shall have the right
to make any Alteration(s) to the Leased Premises, the cost of which does not
exceed $350,000.00, in any single instance or series of related instances;
provided, that, Tenant complies with clause (c) and (d) of this Paragraph 12.

 

(b)           Upon prior written notice to Landlord, Tenant shall have the right
to make any Alteration(s) to the Leased Premises, the cost of which exceeds
$350,000.00, in any single instance or series of related instances; provided,
that, (i) no Event of Default under this Lease has occurred and is then
continuing prior to and during the period of making any such Alteration(s),
(ii) Tenant complies with clause (c) and (d) of this Paragraph 12, and
(iii) prior to making any such Alteration(s), Tenant shall provide Landlord with
the final plans and specifications, estimated budgets and proposed schedule of
construction with respect thereto, and any material changes thereto once
construction commences.

 

(c)           In the event that Landlord gives its prior written consent to any
Alterations, or if such consent is not required, Tenant agrees that in
connection with any Alteration:  (i) the fair market value of the Leased
Premises (as reasonably determined by Landlord) shall not be lessened after the
completion of any such Alteration, or its structural

 

A-12

--------------------------------------------------------------------------------


 

integrity impaired; (ii) the Alteration and any Alteration theretofore made or
thereafter to be made shall not in the aggregate reduce the gross floor area of
the Improvements except with Landlord’s prior written consent (not to be
unreasonably withheld, conditioned or delayed where the Alteration in question
is being undertaken in connection with a modification in the Permitted Use or
other bona fide business purpose); (iii) all such Alterations shall be performed
in a good and workmanlike manner, and shall be expeditiously completed in
compliance with all Legal Requirements; (iv) no such Alteration shall change the
Permitted Use of the Leased Premises; (v) all work done in connection with any
such Alteration shall comply with all Insurance Requirements; (vi) Tenant shall
promptly pay all costs and expenses of any such Alteration, and shall (subject
to and in compliance with the provisions of Paragraph 18 hereof) discharge all
Liens filed against any of the Leased Premises arising out of the same;
(vii) Tenant shall procure and pay for all permits and licenses required in
connection with any such Alteration; (viii) all such Alterations shall be the
property of Landlord and shall be subject to this Lease; (ix) no such Alteration
shall create any debt or other encumbrance(s) on the Leased Premises, and
(x) all Alterations shall be made in the case of any Alteration the estimated
cost of which in any one instance exceeds $350,000.00 or to the extent required
by the Legal Requirements under the supervision of an architect or engineer and,
in accordance with plans and specifications which shall be submitted to Landlord
(for informational purposes only) prior to the commencement of the Alterations.

 

(d)           Notwithstanding anything to the contrary contained herein, Tenant
shall not make any Alterations, at any time, which would (after the completion
thereof) materially impair the structural integrity of the Leased Premises,
without Landlord’s written consent, which consent may be withheld or denied in
Landlord’s sole discretion.

 

13.          Condemnation.

 

(a)           Tenant, promptly upon obtaining knowledge of the institution of
any proceeding for Condemnation, shall notify Landlord thereof and Landlord
shall be entitled to participate in any Condemnation proceeding.  Landlord,
promptly after obtaining knowledge of the institution of any proceeding for
Condemnation, shall notify Tenant thereof and Tenant shall have the right to
participate in such proceedings.  Subject to the provisions of this Paragraph 13
and Paragraph 15, Tenant hereby irrevocably assigns to Landlord any award or
payment in respect of any Condemnation of Landlord’s interest in the Leased
Premises, except that (except as hereinafter provided) nothing in this Lease
shall be deemed to assign to Landlord any award relating to the value of the
leasehold interest created by this Lease or any award or payment on account of
the Trade Fixtures, moving expenses and out-of-pocket expenses incidental to the
move, if available, to the extent Tenant shall have a right to make a separate
claim therefor against the condemnor, it being agreed, however, that Tenant
shall in no event be entitled to any payment that reduces the award to which
Landlord is or would be entitled for the Condemnation of Landlord’s interest in
the Leased Premises.

 

(b)           If the entire Leased Premises shall be the subject of a Taking by
a duly constituted authority or agency having jurisdiction, then Tenant may, not
later than thirty (30) days after such Taking has occurred, serve a Tenant’s
Termination Notice upon Landlord.

 

A-13

--------------------------------------------------------------------------------


 

(i)            In the event that during the Term, Tenant shall serve a Tenant’s
Termination Notice upon Landlord, this Lease and the Term hereof shall terminate
on the date specified in the Termination Notice (the “Termination Date”); and in
such event the entire award to the made in the Condemnation proceeding (except
as provided in Paragraph 13(a) above) shall be paid to Landlord.

 

(c)           (i)  In the event of a Condemnation of any part of the Leased
Premises which does not result in a termination of this Lease, subject to the
requirements of Paragraph 15, the Net Award of such Condemnation shall be
retained by Landlord; and promptly after such Condemnation, Tenant shall
commence and diligently continue to completion the Restoration of the Leased
Premises.

 

(i)            Upon the payment Landlord of the Net Award of a Taking which
falls within the provisions of this Paragraph 13(c), Landlord shall, to the
extent received, make the Restoration Award available to Tenant for Restoration,
in accordance with the provisions of Paragraph 15, and promptly after completion
of the Restoration, the balance of the Net Award shall be paid to Landlord.  All
Basic Rent, Additional Rent and other sums payable hereunder shall continue
unabated and unreduced.

 

(ii)           In the event of a Requisition of the Leased Premises, Landlord
shall apply the Net Award of such Requisition, to the extent available, to the
installments of Basic Rent, Additional Rent or other sums payable by Tenant
hereunder thereafter payable and Tenant shall pay any balance remaining
thereafter.  Upon the expiration of the Term, any portion of such Net Award
which shall not have been previously credited to Tenant on account of the Basic
Rent and Additional Rent shall be retained by Landlord.

 

(d)           Except with respect to an award or payment to which Tenant is
entitled pursuant to the provisions of Paragraph 13(a), 13(b) and 13(c), no
agreement with any condemnor in settlement of or under threat of any
Condemnation shall be made by either Landlord or Tenant (provided no Event of
Default then exists and is continuing) without the written consent of the other.

 

14.          Insurance.

 

(a)           Tenant shall maintain at its sole cost and expense the following
insurance on the Leased Premises:

 

(i)            Insurance against loss or damage to the Improvements (including
footings, foundation and underground pipes) and Equipment under a fire and broad
form of all risk extended coverage insurance policy (which shall include
windstorm insurance).  The Leased Premises shall also be covered by flood
insurance in an amount of not less than Ten Million and 00/100 Dollars
($10,000,000.00) and earthquake insurance, in an amount of not less than Ten
Million and 00/100 Dollars ($10,000,000.00), including footings, foundation and
underground pipes.  Coverages shall also include Demolition Costs and Increased
Cost of Construction and the Cost of Undamaged Building.  Subject to the renewal
of the Terrorism Risk Insurance Act (unless otherwise available at commercially
reasonable rates), such insurance shall have no exclusion for terrorism or
terrorist acts.  Such insurance (other than flood and earthquake) shall

 

A-14

--------------------------------------------------------------------------------


 

be in amounts sufficient to prevent Landlord or Tenant from becoming a
co-insurer under the applicable policies, and in any event in amounts not less
than the actual replacement cost of the Improvements and Equipment (including
footings, foundations and underground pipes) as determined from time to time at
Landlord’s request but not more frequently than once in any three (3) year
period, by agreement of Landlord, and Tenant, or if not so agreed, at Tenant’s
expense, by the insurer or insurers approved by Landlord based upon appropriate
replacement cost of construction index.  Such insurance policies may contain
exclusions and deductible amounts reasonably acceptable to Landlord based upon
industry standards and the current credit rating of the Tenant.

 

(ii)           Contractual and comprehensive general liability umbrella
insurance against claims for bodily injury, death or property damage occurring
on, in or about the Leased Premises, which insurance shall be written on a
so-called “Occurrence Basis”, and shall provide minimum protection with a
combined single limit in an amount not less than Ten Million and 00/100 Dollars
($10,000,000.00) (or in such increased limits from time to time to reflect
declines in the purchasing power of the dollar as Landlord may reasonably
request, but not more frequently than bi-annually).

 

(iii)          Worker’s compensation insurance covering all persons employed by
Tenant on the Leased Premises in connection with any work done on or about any
of the Leased Premises for which claims for death or bodily injury could be
asserted against Landlord, Tenant or the Leased Premises.

 

(iv)          [Intentionally Omitted].

 

(v)           Boiler and machinery insurance against loss or damage from
explosion of any steam or pressure boilers or mechanical breakdown or similar
apparatus located in or about the Improvements in an amount not less than the
actual replacement cost of the Improvements and Equipment (including Equipment
breakdown and electric panels, but excluding footings and foundations and other
parts of the Improvements which are not insurable, in an amount of not less than
Fifty Million and 00/100 Dollars ($50,000,000.00)).

 

(vi)          Business income (including Extra Expense coverage with respect to
rental loss for Rent payments to Landlord) (x) with the portion of such
insurance attributable to the payment of Rent payable to Landlord or at
Landlord’s option, Lender; (y) covering all risks required to be covered by the
insurance provided for in Paragraph 14(a)(i) above; and (z) in an amount of not
less than one hundred percent (100%) of the projected Rent from the Leased
Premises for a period of up to twenty-four (24) months from the date of casualty
or loss.

 

(vii)         Such additional and/or other insurance with respect to the
Improvements located on the Leased Premises as reasonably requested by Landlord
or Lender and in such amounts as at the time is customarily carried by prudent
owners or tenants with respect to improvements similar in character, location
and use and occupancy to the Improvements located on the Leased Premises.

 

A-15

--------------------------------------------------------------------------------


 

(b)           [Intentionally Omitted].

 

(c)           The insurance required by Paragraph 14(a) shall be written by
companies having a claims paying ability rating by Standard & Poor’s of not less
than A- or comparable equivalent from Fitch or Moody’s or an AM Best rating of
not less than A:IX, and all such companies shall be authorized to do an
insurance business in the State, or otherwise agreed to by Landlord.  The
insurance policies (i) shall be in amounts sufficient at all times to satisfy
any coinsurance requirements thereof, and (ii) shall name Landlord as additional
named insured with respect to property insurance and as an additional insured
with respect to liability insurance referred to in Paragraph 14(a)(ii), as their
respective interests may appear.  Such insurance shall also name any Lender (so
long as the Mortgage is outstanding) as a Mortgagee and/or Lenders loss payee
with standard endorsements with respect to property insurance and as an
additional insured with respect to liability insurance).  If said insurance or
any part thereof shall expire, be withdrawn, become void by breach of any
condition thereof by Tenant or become void or unsafe by reason of the failure or
impairment of the capital of any insurer, Tenant shall immediately obtain new or
additional insurance reasonably satisfactory to Landlord.

 

(d)           Each insurance policy referred to in clauses (i), (v) (and (vi) if
requested by Lender) of Paragraph 14(a), shall contain standard non-contributory
mortgagee clauses in favor of any Lender.  The insurance policy referred to in
clause (ii) of Paragraph 14(a) shall be issued on a primary and non-contributory
basis and shall contain a waiver of subrogation in favor of Lender.  Each policy
shall provide that it may not be canceled or amended without liability to the
insureds, except after thirty (30) days’ (except 10 days’ written notice for
non-payment of insurance premiums) prior notice to Landlord and any Lender by
such insurer or Tenant.  Each policy of insurance shall contain a waiver of
subrogation or consent to a waiver of right of recovery against the Landlord. 
Each policy shall also provide that any losses otherwise payable thereunder
shall be payable notwithstanding (i) any act or omission of any Lender which
might, absent such provision, result in a forfeiture of all or a part of such
insurance payment, or (ii) any direct or indirect change in ownership with
respect to any of the Leased Premises.  Each policy shall also provide evidence
or a certificate of such insurance to Landlord and any Lender on an ACORD 28
form for property and ACORD 25 form for liability or equivalent reasonably
satisfactory to Landlord and Lender if Tenant’s insurer does not utilize such
forms; provided, that in the event that any such forms are no longer available,
such evidence of insurance is in a form reasonably satisfactory to Landlord and
Lender.

 

(e)           Tenant shall pay as they become due all premiums for the insurance
required by this Paragraph 14, shall renew or replace each policy, and shall
deliver to Landlord and Lender a certificate of insurance with respect to any
existing policy referred to in clause (ii) of Paragraph 14(a) and evidence of
insurance with respect to any existing policy referred to in clauses (i),
(v) and (vi) of Paragraph 14(a), or a copy of such renewal or replacement
policy, in the case of a renewal or replacement of any of the foregoing, at
least ten (10) Business Days prior to the Insurance Expiration Date of each
policy.  In the event of Tenant’s failure to comply with any of the foregoing
requirements of this Paragraph 14 within five (5) Business Days of the giving of
written notice by Landlord to Tenant, Landlord shall be entitled to procure such
insurance.  Any sums expended by Landlord in procuring such insurance shall be
Additional Rent and shall be repaid by Tenant, together with interest thereon at
the Default Rate, from the time of payment by Landlord until fully paid by
Tenant immediately upon written demand therefor by Landlord.

 

A-16

--------------------------------------------------------------------------------

 

(f)                                   Anything in this Paragraph 14 to the
contrary notwithstanding, any insurance which Tenant is required to obtain
pursuant to Paragraph 14(a) may be carried under a “blanket” policy or policies
covering other properties or liabilities of Tenant, provided that such “blanket”
policy or policies otherwise comply with the provisions of this Paragraph 14. 
In the event any such insurance is carried under a blanket policy, Tenant shall
deliver to Landlord and Lender evidence of the issuance and effectiveness of the
policy, the allocated amount and character of the coverage with respect to the
Leased Premises and the presence in the policy of provisions of the character
required in the above subparagraphs of this Paragraph 14.

 

(g)                                  In the event of any property damage loss to
the Leased Premises (which for the avoidance of doubt shall not include workers
compensation claims) exceeding Three Hundred Fifty Thousand and 00/100 Dollars
($350,000.00) or in which any person is injured or killed (other than workers
compensation claims), Tenant shall give Landlord prompt written notice thereof. 
Tenant shall adjust, collect and compromise any and all claims, with the consent
of Lender and Landlord, not to be unreasonably withheld or delayed, and Landlord
and Lender shall have the right to join with Tenant therein.  If the estimated
cost of Restoration or repair shall be Three Hundred Fifty Thousand and 00/100
Dollars ($350,000.00) or less, all proceeds of any insurance required under
clauses (i), (iv), (v) of Paragraph 14(a) shall be payable to Tenant,, and in
all other events to a Trustee.  If the Leased Premises shall be covered by a
Mortgage to an institutional Lender, such, Lender, if it so desires, shall be
the Trustee.  Each insurer is hereby authorized and directed to make payment
under said policies directly to such Trustee instead of to Landlord and Tenant
jointly; and Tenant and Landlord each hereby appoints such Trustee as its
attorney-in-fact to endorse any draft therefor for the purposes set forth in
this Lease after approval by Tenant of such Trustee, if Trustee is other than an
institutional Lender.  In the event of any casualty (whether or not insured
against) resulting in damage to the Leased Premises or any part thereof, the
Term shall nevertheless continue and there shall be no abatement or reduction of
Basic Rent, Additional Rent or any other sums payable by Tenant hereunder.  The
Net Proceeds of such insurance payment shall be retained by the Trustee and,
promptly after such casualty, Tenant, as required in Paragraphs 11(a) and 12,
shall commence and diligently continue to perform the Restoration to the Leased
Premises, except, subject to availability of business income or rental loss
insurance payable to Landlord or at Landlord’s option Lender, no Restoration
shall be required in the event of fire or other casualty causing damage to the
Leased Premises which cannot reasonably be repaired on or prior to the date
which is twenty-four (24) months prior to the expiration of the Term.  So long
as no Event of Default has occurred and is continuing, upon payment to the
Trustee of such Net Proceeds, the Trustee shall, to the extent available, make
the Net Proceeds available to Tenant for restoration, in accordance with the
provisions of Paragraph 15.  Tenant shall, whether or not the Net Proceeds are
sufficient for the purpose, promptly repair or replace the Improvements and
Equipment in accordance with the provisions of Paragraph 11(a) and the Net
Proceeds of such loss shall thereupon be payable to Tenant, subject to the
provisions of Paragraph 15.  In the event that any damage or destruction shall
occur at such time as Tenant shall not have maintained third-party insurance in
accordance with Paragraph 14(a)(i), (iv), (v) or (vi), Tenant shall pay to the
Trustee Tenant’s Insurance Payment.

 

(h)                                 At all times during which Alterations, or
other structural construction or repairs are being made with respect to the
Leased Premises but only if the existing applicable property or liability
coverage forms in Paragraph 14(a) above do not otherwise apply, Tenant

 

A-17

--------------------------------------------------------------------------------


 

shall or cause its contractors, mechanics and suppliers maintain at its sole
cost and expense the following insurance on the Leased Premises: (A) commercial
general liability and umbrella liability insurance covering claims related to
the construction, repairs or alterations being made which are not covered by or
under the terms or provisions of the above mentioned commercial general
liability insurance policy; and (B) the insurance provided for in Paragraph
14(a)(i) written in a so-called builder’s risk completed value form or its
equivalent (1) on a non-reporting basis, (2) against all risks insured against
pursuant to Paragraph 14(a)(i), and, as applicable, Paragraph 14(a)(i),
(iii) and (vii) including permission to occupy the Leased Premises, and (4) with
an agreed amount endorsement waiving co-insurance provisions, if applicable.

 

15.                               Restoration.  The Restoration Fund shall be
disbursed by the Trustee in accordance with the following conditions:

 

(a)                                 If the cost of Restoration will exceed Three
Hundred Fifty Thousand and 00/100 Dollars ($350,000.00), prior to commencement
of the Restoration the architects, general contractor(s), and plans and
specifications for the Restoration shall be approved by Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed; and which approval
shall be granted to the extent that the plans and specifications depict a
Restoration which is substantially similar to the Improvements and Equipment
which existed prior to the occurrence of the casualty or Taking, whichever is
applicable.

 

(b)                                 At the time of any disbursement, no Event of
Default shall exist and no mechanics’ or materialmen’s Liens (other than notices
of contract and statements of account which are in good standing and show no
past due amounts) shall have been filed and remain undischarged or unbonded.

 

(c)                                  Disbursements shall be made from time to
time in an amount not exceeding the hard and soft cost of the work and costs
incurred since the last disbursement upon receipt of (1) satisfactory evidence,
including architects’ certificates of the stage of completion, of the estimated
cost of completion and of performance of the work to date in a good and
workmanlike manner in accordance with the contracts, plans and specifications,
(2) partial releases of Liens, and (3) other reasonable evidence of cost and
payment so that Landlord can verify that the amounts disbursed from time to time
are represented by work that is completed in place or delivered to the site or
up to $350,000.00 worth of materials for the Restoration of the Improvements
stored off-site in a commercially reasonable manner and free and clear of
mechanics’ Lien claims.

 

(d)                                 Each request for disbursement shall be
accompanied by a certificate of Tenant describing the work, materials or other
costs or expenses, for which payment is requested, stating the cost incurred in
connection therewith and stating that Tenant has not previously received payment
for such work or expense and the certificate to be delivered by Tenant upon
completion of the work shall, in addition, state that the work has been
substantially completed and complies with the applicable requirements of this
Lease.

 

(e)                                  The Trustee shall retain ten percent (10%)
of the Restoration Fund until the Restoration is substantially complete, and
thereafter five percent (5%) until the Restoration is

 

A-18

--------------------------------------------------------------------------------


 

complete, including punchlist items in each case less the amount of any
retainage held by Tenant pursuant to its applicable construction contract(s).

 

(f)                                   The Restoration Fund shall be kept in a
separate interest-bearing federally insured account by the Trustee.

 

(g)                                  At all times the undisbursed balance of the
Restoration Fund held by Trustee plus any funds contributed thereto by Tenant,
at its option, shall be not less than the cost of completing the Restoration,
free and clear of all Liens.

 

(h)                                 In addition, prior to commencement of
Restoration and at any time during Restoration, if the estimated cost of
Restoration, as reasonably determined by Landlord or Lender, exceeds the amount
of the Net Proceeds, the Restoration Award and Tenant Insurance Payment
available for such Restoration, the amount of such excess shall be paid by
Tenant to the Trustee to be added to the Restoration Fund or Tenant shall fund
at its own expense the costs of such Restoration until the remaining Restoration
Fund is sufficient for the completion of the Restoration.  Any sum in the
Restoration Fund which remains in the Restoration Fund upon the completion of
Restoration (or in the event Restoration is not required hereunder) shall be
paid to Tenant.  For purposes of determining the source of funds with respect to
the disposition of funds remaining after the completion of Restoration, the Net
Proceeds or the Restoration Award shall be deemed to be disbursed prior to any
amount added by Tenant

 

16.                               Subordination to Financing.

 

(a)                                 (i)  Tenant agrees that this Lease shall at
all times be subject and subordinate to the Lien and the terms of any Mortgage.

 

(i)                                     Except as expressly provided in this
Lease by reason of the occurrence of an Event of Default, Tenant’s tenancy and
all of Tenant’s rights under this Lease shall not be disturbed, terminated or
otherwise adversely affected, nor shall this Lease be affected, by any default
under any Mortgage, unless also an Event of Default, and in the event of a
foreclosure or other enforcement of any Mortgage, or sale in lieu thereof, the
purchaser at such foreclosure sale shall be bound to Tenant for the Term of this
Lease under the express terms of this Lease, the rights of Tenant under this
Lease shall expressly survive, and this Lease shall in all respects continue in
full force and effect so long as no Event of Default has occurred and is
continuing.  So long as no Event of Default has occurred and is continuing,
Tenant shall not be named as a party defendant in any such foreclosure suit,
except as may be required by Legal Requirements.  Any Mortgage to which this
Lease is now or hereafter subordinate shall provide, in effect, that during the
time this Lease is in force insurance proceeds and any Restoration Award shall
be permitted to be used for Restoration in accordance with the provisions of
this Lease.

 

(b)                                 Notwithstanding the provisions of
Paragraph 16(a), the holder of any Mortgage to which this Lease is subject and
subordinate shall have the right, at its sole option, at any time, to
subordinate and subject the Mortgage, in whole or in part, to this Lease by
recording a unilateral declaration to such effect, provided that such holder
shall have agreed that during the

 

A-19

--------------------------------------------------------------------------------


 

time this Lease is in force any insurance proceeds and any Restoration Award
shall be permitted to be used for Restoration in accordance with the provisions
of this Lease.

 

(c)                                  At any time prior to the expiration of the
Term, Tenant agrees, at the election and upon demand of any owner of the Leased
Premises, or of a Lender who has granted non-disturbance to Tenant pursuant to
Paragraph 16(a) above, to attorn, from time to time, to any such owner or
Lender, upon the terms and conditions of this Lease, for the remainder of the
Term.  The provisions of this Paragraph 16(c) shall inure to the benefit of any
such owner or Lender, shall apply notwithstanding that, as a matter of Legal
Requirements, this Lease may terminate upon the foreclosure of the Mortgage,
shall be self-operative upon any such demand, and no further instrument shall be
required to give effect to said provisions.

 

(d)                                 Each of Tenant, any owner and Lender,
however, upon demand of the other, hereby agrees to execute, from time to time,
instruments in confirmation of the foregoing provisions of
Paragraphs 16(a) and 16(c), reasonably satisfactory to the requesting party
acknowledging such subordination, non-disturbance and attornment as are provided
in such subsections and setting forth the terms and conditions of its tenancy.

 

(e)                                  Each of Tenant, Landlord and Lender agrees
that, if requested by any of the others, each shall, without charge, enter into
a Subordination, Non-Disturbance and Attornment Agreement.  Tenant hereby agrees
for the benefit of Lender that Tenant will not, (i) without in each case
securing the prior written consent of Lender, which shall not be unreasonably
withheld, conditioned or delayed, amend or modify this Lease (provided, however,
Lender, in Lender’s sole discretion may withhold or condition its consent to any
amendment or modification which would or could (A) alter in any way the amount
or time for payment of any Basic Rent, Additional Rent or other sum payable
hereunder, (B) alter in any way the absolute and unconditional nature of
Tenant’s obligations hereunder or materially diminish any such obligations,
(C) result in any termination hereof prior to the end of the Initial Term, or
(D) otherwise, in Lender’s reasonable judgment, affect the rights or obligations
of Landlord or Tenant hereunder), or enter into any agreement with Landlord so
to do, (ii) without the prior written consent of Lender which may be withheld in
Lender’s sole discretion, cancel or surrender or seek to cancel or surrender the
Term hereof, or enter into any agreement with Landlord to do so (the parties
agreeing that the foregoing shall not be construed to affect the rights or
obligations of Tenant, Landlord or Lender with respect to any termination
permitted under the express terms hereof following a Condemnation as provided in
Paragraph 13, or (c) pay any installment of Basic Rent more than one (1) month
in advance of the due date thereof or otherwise than in the manner provided for
in this Lease.

 

17.                               Assignment, Subleasing.

 

(a)                                 Except in compliance with this Paragraph 17,
Tenant may neither assign its interest in this Lease and nor, with the exception
of an Affiliate, sublet all or substantially all of the Leased Premises for the
Permitted Use, whether voluntarily or involuntarily or by operation of Legal
Requirements, without the consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed.  The merger of Tenant with any
other entity or the assignment of substantially all the assets of Tenant whether
or not located at the Leased Premises, shall constitute an assignment hereunder.
 Tenant shall have the right to mortgage its

 

A-20

--------------------------------------------------------------------------------


 

leasehold interest under this Lease in connection with a financing of
substantially all its assets so long as (i)  its lender and its affiliates
(including all successors and assigns, whether directly or indirectly have a
Tangible Net Worth at the time of the mortgage or any foreclosure, assignment in
lieu of foreclosure of at least Two Hundred Million and 00/100 Dollars
($200,000,000.00), and (ii) the loan documentation shall be in a substance and
form reasonably acceptable to Landlord.  With respect to any assignment or
sublease to an entity that is not an Affiliate consented to by Landlord or as
permitted under this Lease without Landlord’s consent, Tenant shall provide
Landlord with a written summary of the material terms of such assignment or
sublease prior to the commencement date thereof. Notwithstanding the foregoing,
or any other term or provision contained in this Lease to the contrary, upon not
less than ten (10) days’ prior written notice by Tenant to Landlord (or,
promptly following the assignment in the event Tenant is bound by
confidentiality agreement(s) which prevent disclosure prior to the assignment)
together with such financial information as Landlord may reasonably require,
Tenant shall have the right to assign this Lease to a successor, or as a result
of a merger, consolidation or restructuring of Tenant, or to the acquirer of all
or substantially all of Tenant’s assets or stocks, so long as (i) no Event of
Default has occurred and is continuing at the time of said notice to Landlord or
exercise, (ii) such assignee, successor by merger or surviving entity is
acquiring substantially all the assets or direct or indirect ownership of Tenant
and (iii) such assignee, successor or surviving entity has a Tangible Net Worth
of at least the greater of (x) Two Hundred Million and 00/100 Dollars
($200,000,000), (y) the Tangible Net Worth of Tenant immediately prior to such
assignment and (z) Tenant shall comply with Paragraph 17(b) hereof to the extent
applicable.

 

(b)                                 Any sublease of the Leased Premises or any
part thereof shall be subject and subordinate to the provisions of this Lease. 
No assignment or sublease shall affect or reduce any of the obligations of
Tenant hereunder, and all such obligations shall continue in full force and
effect as obligations of a principal and not as obligations of a guarantor, as
if no assignment or sublease had been made.  Notwithstanding any assignment or
subletting, Tenant shall continue to remain primarily liable and responsible for
the payment of the Basic Rent and Additional Rent and the performance of all its
other obligations under this Lease.  No assignment or sublease shall impose any
obligations on Landlord under this Lease except as otherwise provided in this
Lease.  In case of any assignment consented to by Landlord or permitted
hereunder without Landlord’s consent, Tenant agrees that in the case of an
assignment of this Lease, Tenant shall, within fifteen (15) days after the
execution and delivery of any such assignment, deliver to Landlord (i) a true
and correct copy of such assignment (for the avoidance of doubt the financial
terms of such assignments may be limited to what is contained in the terms of
the assignment as opposed to a separate asset purchase agreement  or agreement
of merger).  In the case of a sublease consented to by Landlord, Tenant shall,
within fifteen (15) days after the execution and delivery of such sublease,
deliver to Landlord a duplicate original of such sublease.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default under this Lease, Landlord shall have the
right to collect and enjoy all rents and other sums of money payable under any
sublease of any of the Leased Premises, and Tenant hereby irrevocably and
unconditionally assigns such rents and money to Landlord, which assignment may
be exercised upon and after (but not before) the occurrence of an Event of
Default and while such Event of Default is continuing

 

A-21

--------------------------------------------------------------------------------


 

(d)                                 Intentionally Omitted.

 

18.                               Permitted Contests.

 

(a)                                 So long as no Event of Default has occurred
and is continuing, after prior written notice to Landlord, Tenant shall not be
required to (i) pay any Imposition, (ii) comply with any Legal Requirement,
(iii) discharge or remove any Lien referred to in Paragraphs 9 or 12, or
(iv) take any action with respect to any violation referred to in
Paragraph 11(b), so long as (A) in the event the matter at hand is in respect of
a liability exceeding Two Hundred Fifty Thousand and 00/100 Dollars ($250,000)
Tenant shall first deposit (pursuant to a commercially reasonable written
agreement) with Lender (or Landlord if there is no Lender) cash, a bond, or
other security acceptable to Lender in the amount of 125% of the amount (or
reasonably estimated amount, if no exact amount is ascertainable) to be
contested by Tenant, and (B) Tenant shall contest, in good faith and at its
expense, the existence, the amount or the validity thereof, the amount of the
damages caused thereby, or the extent of its or Landlord’s liability therefor,
by appropriate proceedings which shall operate during the pendency thereof to
prevent (1) the collection of, or other realization upon, the Imposition or Lien
so contested, (2) the sale, forfeiture or loss of any of the Leased Premises,
any Basic Rent or any Additional Rent to satisfy the same or to pay any damages
caused by the violation of any such Legal Requirement or by any such violation,
(3) any interference with the use or occupancy of any of the Leased Premises,
(4) any interference with the payment of any Basic Rent or any Additional Rent,
(5) any such contest and/or settlement shall not result in the increase in the
Impositions due or result in greater liability (other than any interest, penalty
or the like to be paid by Tenant if the contest is unsuccessful) with respect to
any Legal Requirement and (6) the cancellation of any fire or other insurance
policy.

 

(b)                                 In no event shall Tenant pursue any contest
with respect to any Imposition, Legal Requirement, Lien, or violation, referred
to above in such manner that exposes Landlord to (i) criminal liability, penalty
or sanction, (ii) any civil liability, penalty or sanction for which Tenant has
not made provisions reasonably acceptable to Landlord to pay at Tenant’s expense
or (iii) defeasance of its interest (including the subordination of the Lien of
any Mortgage to a Lien to which such Mortgage is not otherwise subordinate prior
to such contest) in the Leased Premises.

 

(c)                                  Tenant agrees that each such contest shall
be promptly and diligently prosecuted to a final conclusion, except that Tenant
shall have the right to attempt to settle or compromise such contest through
negotiations.  Tenant shall pay, protect, defend, indemnify, save and keep
harmless each Indemnitee from and against any and all Claims in connection with
any such contest and shall, promptly after the final determination of such
contest, fully pay and discharge the amounts which shall be levied, assessed,
charged or imposed or be determined to be payable therein or in connection
therewith, together with all penalties, fines, interest, costs and expenses
thereof or in connection therewith, and perform all acts the performance of
which shall be ordered or decreed as a result thereof.

 

A-22

--------------------------------------------------------------------------------


 

19.                               Conditional Limitations; Default Provisions.

 

(a)                                 If any Event of Default shall have occurred
and be continuing (except as expressly provided in clause (x) of the definition
of “Event of Default” in Appendix A hereto, Landlord shall have the right at its
option, then or at any time thereafter, to do any one or more of the following
without demand upon or notice to Tenant:

 

(i)                                     Landlord may give Tenant notice of
Landlord’s intention to terminate this Lease on a date specified in such notice
(which date shall be no sooner than ten (10) days after the date of the
notice).  Upon the date therein specified the Term and the estate hereby granted
and all rights of Tenant hereunder shall expire and terminate as if such date
were the date hereinabove fixed for the expiration of the Term, but Tenant shall
remain liable for all of its obligations hereunder through the date hereinabove
fixed for the expiration of the Term, including its liability for Basic Rent and
Additional Rent as hereinafter provided.

 

(ii)                                  Landlord may, whether or not the Term of
this Lease shall have been terminated pursuant to clause (i) above give Tenant
notice to surrender the Leased Premises to Landlord on a date specified in such
notice (which date shall be no sooner than ten (10) days after the date of the
notice), at which time Tenant shall surrender and deliver possession of the
Leased Premises to Landlord.  Upon or at any time after taking possession of the
Leased Premises, Landlord may, upon due process under any Legal Requirements and
not otherwise, remove any persons or property therefrom.  Landlord shall be
under no liability for or by reason of any such entry, repossession or removal. 
No such entry or repossession shall be construed as an election by Landlord to
terminate this Lease unless Landlord gives a written notice of such intention to
Tenant pursuant to clause (i) above.

 

(iii)                               After repossession of any of the Leased
Premises pursuant to clause (ii) above, whether or not this Lease shall have
been terminated pursuant to clause (i) above, Landlord shall use reasonable
efforts to relet the Leased Premises or any part thereof to such tenant or
tenants for such term or terms (which may be greater or less than the period
which would otherwise have constituted the balance of the Term) for such rent,
on such conditions (which may include concessions or free rent) and for such
uses as Landlord, in its reasonable discretion, may determine; and Landlord
shall collect and receive any rents payable by reason of such reletting.  The
rents received on such reletting shall be applied (A) first to the reasonable
and actual expenses of such reletting and collection (appropriately prorated if
the reletting extends for beyond the expiration date of the Term), including
without limitation necessary renovation and alterations of  the Leased Premises,
reasonable and actual attorneys’ fees and any reasonable and actual real estate
commissions paid, and (B) thereafter toward payment of all sums due or to become
due Landlord hereunder.  If a sufficient amount to pay such expenses and sums
shall not be realized or secured, then Tenant shall pay Landlord any such
deficiency monthly, and Landlord may bring an action therefor as such monthly
deficiency shall arise.  Landlord shall not, in any event, be required to pay
Tenant any sums received by Landlord on a reletting of the Leased Premises in
excess of the rent provided in this Lease, but such excess shall reduce any
accrued present or future obligations of Tenant hereunder.  Landlord’s re-entry
and reletting of the Leased Premises without termination of  this Lease shall
not preclude Landlord from subsequently terminating this Lease as set forth
above.  Landlord may make such Alterations as Landlord in its reasonable
discretion may deem advisable.  Tenant agrees to pay

 

A-23

--------------------------------------------------------------------------------


 

Landlord, as Additional Rent, immediately upon demand, all reasonable expenses
incurred by Landlord in obtaining possession, in performing Alterations and in
reletting any of the Leased Premises, including fees and commissions of
attorneys, architects, agents and brokers (all appropriately prorated if the
reletting extends for beyond the expiration date of the Term).

 

(iv)                              Landlord may exercise any other right or
remedy now or hereafter existing by Legal Requirements or in equity.

 

(b)                                 In the event of any expiration or
termination of this Lease or repossession of any of the Leased Premises by
reason of the occurrence of an Event of Default, Tenant shall pay to Landlord
Basic Rent, Additional Rent and all other sums required to be paid by Tenant to
and including the date of such expiration, termination or repossession and,
thereafter, Tenant shall, until the end of what would have been the Term in the
absence of such expiration, termination or repossession, and whether or not any
of the Leased Premises shall have been relet, be liable to Landlord for and
shall pay to Landlord as liquidated and agreed current damages:  (i) Basic Rent,
Additional Rent and all other sums which would be payable under this Lease by
Tenant in the absence of such expiration, termination or repossession, less
(ii) the net proceeds, if any, of any reletting pursuant to
Paragraph 19(a)(iii), after deducting from such proceeds all of Landlord’s
reasonable expenses in connection with such reletting (including all reasonable
repossession costs, brokerage commissions, legal expenses, attorneys’ fees,
employees’ expenses, costs of Alteration and expenses of preparation for
reletting), all appropriately prorated if the reletting extends for beyond the
expiration date of the Term).   Tenant hereby agrees to be and remain liable for
all sums aforesaid and Landlord may recover such damages from Tenant and
institute and maintain successive actions or legal proceedings against Tenant
for the recovery of such damages.  Nothing herein contained shall be deemed to
require Landlord to wait to begin such action or other legal proceedings until
the date when the Term would have expired by limitation had there been no such
Event of Default.

 

(c)                                  At any time after such expiration or sooner
termination of this Lease pursuant to Paragraph 19 or pursuant to Legal
Requirements or if Landlord shall have reentered the Leased Premises, as the
case may be, whether or not Landlord shall have recovered any amounts under
Paragraph 19(a)(iii) or 19(b), Landlord shall be entitled to recover from Tenant
and Tenant shall pay to Landlord, on demand, as and for liquidated and agreed
final damages for Tenant’s default, the amount by which the sum of (i) Basic
Rent, and all Additional Rent reserved hereunder for the unexpired portion of
the Term demised herein as if this Lease had not expired or been terminated, and
(ii) all of Landlord’s reasonable and documented expenses incurred in connection
with Tenant’s default hereunder (including all reasonable repossession costs,
brokerage commissions, legal expenses, attorney’s fees, costs of alteration and
expenses for preparation of re-letting), exceeds the then fair and reasonable
rental value of the Leased Premises for the same period, each such amount
discounted to present worth of the 10-Year Treasury Rate then in effect (or
imputed rate, if such bonds trade at a premium or a discount, measured to the
nearest 1/100th of 1%) as published in Bloomberg (or equivalent news service) or
such other equivalent index that may replace the 10-Year Treasury Rate, minus
any such monthly deficiencies previously recovered from Tenant under
Paragraph 19(a)(iii).  If any statute or rule of Legal Requirements governing a
proceeding in which such liquidated final damages provided for in this
Paragraph 19(c) are to be proved shall validly limit the amount thereof to an
amount less than the amount above agreed upon, Landlord shall be entitled to the
maximum

 

A-24

--------------------------------------------------------------------------------


 

amount allowable under such statute or rule of Legal Requirements.  Landlord
shall have no duty to mitigate its damages under this Paragraph 19, and Tenant
waives any right of Landlord to mitigate its damages after reentry into the
Leased Premises.  The limitations set forth in this Paragraph 19(c) shall not
restrict Landlord’s right to recover, to the extent not previously recovered,
all accrued and unpaid Basic Rent, Additional Rent and any damages to Landlord
arising or accruing through the date of such demand.

 

20.                               Additional Rights of Landlord and Tenant.

 

(a)                                 No right or remedy conferred upon or
reserved to Landlord in this Lease is intended to be exclusive of any other
right or remedy; and each and every right and remedy shall be cumulative and in
addition to any other right or remedy contained in this Lease, but this
provision shall not be construed to permit Landlord to recover duplicative
damages.  No delay or failure by Landlord or Tenant to enforce its rights under
this Lease shall be construed as a waiver, modification or relinquishment
thereof.  In addition to the other remedies provided in this Lease, Landlord and
Tenant shall be entitled, to the extent permitted by Legal Requirements, to
injunctive relief in case of the violation or attempted or threatened violation
of any of the provisions of this Lease, or to specific performance of any of the
provisions of this Lease.

 

(b)                                 Tenant hereby waives and surrenders for
itself and all those claiming under it, including creditors of all kinds, any
right and privilege which it or any of them may have under any present or future
law to redeem any of the Leased Premises or to have a continuance of this Lease
after valid termination of this Lease or of Tenant’s right of occupancy or
possession pursuant to any court order or any provision hereof.

 

(c)                                  Landlord hereby waives any right to
distrain or levy upon Trade Fixtures or any property of Tenant and any
landlord’s Lien or similar Lien upon Trade Fixtures and any other property of
Tenant regardless of whether such Lien is created or otherwise.  Landlord agrees
at the request of Tenant, to execute a waiver of any landlord’s or similar Lien
for the benefit of any present or future holder of a security interest in or
landlord of any Trade Fixtures or any other property of Tenant.

 

(d)                                 Landlord acknowledges and agrees in the
future to acknowledge (in a written form reasonably satisfactory to Tenant) to
such persons and entities at such times and for such purposes as Tenant may
reasonably request that the Trade Fixtures and any other personal property (but
not Equipment) of Tenant not physically affixed to the Leased Premises are
Tenant’s property and not part of the Improvements (regardless of whether or to
what extent such Trade Fixtures are affixed to the Improvements) or otherwise
subject to the terms of this Lease.

 

(e)                                  Tenant agrees to pay to Landlord any and
all reasonable costs and expenses incurred by Landlord in connection with any
litigation or other action instituted by Landlord to enforce the obligations of
Tenant under this Lease, to the extent that Landlord has prevailed in any such
litigation or other action.  Any amount payable by Tenant to Landlord pursuant
to this Paragraph 20(e) shall be due and payable by Tenant to Landlord as
Additional Rent.

 

A-25

--------------------------------------------------------------------------------


 

21.                               Notices.  All Notices shall be in writing and
shall be deemed to have been given for all purposes (i) three (3) days after
having been sent by United States mail, by registered or certified mail, return
receipt requested, postage prepaid, addressed to the other party at its address
as stated below, or (ii) one (1) day after having been sent for overnight
delivery by Federal Express, United Parcel Service or other nationally
recognized air courier service.

 

To the Addresses stated below:

 

If to Landlord:

 

c/o Middleton Partners
400 Skokie Boulevard
Northbrook, Illinois 60062
Attention:  Mitchel Greenberg and Peter Holstein

 

With a copy to:

 

Polsinelli PC

161 N. Clark Street, Suite 4200

Chicago, IL 60601

Attention:  Ronald R. Dietrich, Esq.

 

If to Tenant:

 

Axcelis Technologies, Inc.

108 Cherry Hill Drive

Beverly, Massachusetts 01915

Attention: Chief Financial Officer

 

With copies to:

 

Axcelis Technologies, Inc.

108 Cherry Hill Drive

Beverly, Massachusetts 01915

Attention: General Counsel; and

 

Choate, Hall & Stewart LLP

Two International Place

Boston, Massachusetts 02110

Attention: Michael S. Sophocles, Esq.

 

If any Lender shall have advised Tenant by Notice in the manner aforesaid that
it is the holder of a Mortgage and states in said Notice its address for the
receipt of Notices, then simultaneously with the giving of any Notice by Tenant
to Landlord, Tenant shall send a copy of such Notice to Lender in the manner
aforesaid, provided, however, that no failure by Tenant to send such notice to
Lender shall invalidate or otherwise have any effect on a valid notice delivered
to Landlord hereunder.  For the purposes of this Paragraph 21, (i) any party may
substitute its address by

 

A-26

--------------------------------------------------------------------------------

 

giving fifteen days’ notice to the other party in the manner provided above and
(ii) the entry into of a Subordinate, Non-Disturbance and Attornment Agreement
shall constitute notice to the parties listed therein.  Any Notice may be given
on behalf of any party by its counsel.

 

22.                               Estoppel Certificates.  Tenant and Landlord
shall execute on the Commencement Date, and Landlord and Tenant shall at any
time and from time to time, upon not less than ten (10) Business Days’ prior
written request by the other, execute, acknowledge and deliver to the other a
statement in writing certifying (i) that this Lease is unmodified and in full
effect (or, if there have been modifications, that this Lease is in full effect
as modified, setting forth such modifications), (ii) the dates to which Basic
Rent, payable hereunder has been paid, (iii) that to the knowledge of the signer
of such certificate no default by either Landlord or Tenant exists hereunder or
specifying each such default of which the signer may have knowledge, (iv) the
remaining Term hereof, and (v) such other factual matters respecting the terms
of this Lease as may reasonably be requested by the party requesting the
certificate.  It is intended that any such statements may be relied upon by
Lender, the recipient of such statements or their assignees or by any
prospective purchaser, assignee or subtenant of the Leased Premises.  If
requested by Lender, Tenant further agrees to provide an opinion from its
internal general counsel addressed to Lender, any Rating Agencies and any other
parties purchasing or owning an interest in a loan secured by the Leased
Premises, to the effect that (i) this Lease is duly authorized by all necessary
corporate action of Tenant, (ii) the Tenant is duly formed and in good standing
under the laws of its state of formation and (iii) this Lease does not cause
Tenant to be in breach under  any agreements to which Tenant is a party.

 

23.                               Surrender and Holding Over.

 

(a)                                 Upon the expiration or earlier termination
of this Lease, Tenant shall peaceably leave and surrender the Leased Premises
(except as to the any portion thereof with respect to which this Lease has
previously terminated)  and all the Equipment and Building Systems thereof to
Landlord in the condition the same is required to be maintained by Tenant
pursuant to this Lease (ordinary wear and tear excepted).  Tenant shall remove
from the Leased Premises on or prior to such expiration or earlier termination
the Trade Fixtures (other than the Trade Fixtures described in Exhibit F
attached hereto and any replacement(s) of such items with comparable fixtures or
equipment, which Tenant may, but shall not be required, to remove in accordance
with the terms hereof) and all unaffixed personal property (but not Equipment)
which is owned by Tenant or third parties other than Landlord, and Tenant at its
expense shall, on or prior to such expiration or earlier termination, repair any
damage caused by such removal.  Trade Fixtures and personal property not so
removed at the end of the Term or within thirty (30) days after the earlier
termination of the Term for any reason whatsoever shall become the property of
Landlord upon an additional ten (10) days’ written notice to Tenant, and
Landlord may thereafter cause such property to be removed from the Leased
Premises. The cost of removing and disposing of such unaffixed personal property
and repairing any damage to any of the Leased Premises caused by such removal
shall be borne by Tenant.  Landlord shall not in any manner or to any extent be
obligated to reimburse Tenant for any property which becomes the property of
Landlord as a result of such expiration or earlier termination.

 

(b)                                 Any holding over by Tenant of the Leased
Premises after the expiration or earlier termination of the Term of this Lease
or any extensions thereof, with the consent of

 

A-27

--------------------------------------------------------------------------------


 

Landlord, shall operate and be construed as tenancy from month to month only, at
one hundred fifty percent (150%) of the Basic Rent reserved herein and upon the
same terms and conditions as contained in this Lease.  Notwithstanding the
foregoing, any holding over without Landlord’s consent shall entitle Landlord,
in addition to collecting Basic Rent at a rate of one hundred fifty percent
(150%) thereof, to exercise all rights and remedies provided by Legal
Requirements or in equity, including the remedies of Paragraph 19(b).

 

24.                               No Merger of Title.  To the maximum extent
permitted by Legal Requirements, there shall be no merger of this Lease nor of
the leasehold estate created by this Lease with the fee estate in or ownership
of any of the Leased Premises by reason of the fact that the same person,
corporation, firm or other entity may acquire or hold or own, directly or
indirectly, (a) this Lease or the leasehold estate created by this Lease or any
interest in this Lease or in such leasehold estate and (b) the fee estate or
ownership of any of the Leased Premises or any interest in such fee estate or
ownership.  To the maximum extent permitted by Legal Requirements, no such
merger shall occur unless and until all Persons, corporations, firms and other
entities including Lender having any interest in (i) this Lease or the leasehold
estate created by this Lease and (ii) the fee estate in or ownership of the
Leased Premises or any part thereof sought to be merged shall join in a written
instrument effecting such merger and shall duly record the same.

 

25.                               Definition of Landlord and Tenant.

 

(a)                                 Anything contained herein to the contrary
notwithstanding, any claim based on or in respect of any liability of Landlord
under this Lease shall be enforced only against the Landlord’s interest in the
Leased Premises and the rents and profits therefrom and shall not be enforced
against the Landlord individually or personally.  Likewise, neither the
shareholders, officers, directors, trustees or partners comprising Tenant, nor
Tenant’s Affiliates nor the shareholders, directors, trustees, officers or
partners of each of the foregoing or any of their respective Affiliates shall be
personally liable for the performance of Tenant’s obligations under this Lease. 
Landlord shall look solely to Tenant and the assets of Tenant, including the
proceeds thereof, to enforce Tenant’s obligations under this Lease and shall not
seek any damages or remedies against the above-mentioned parties for any breach
of Tenant’s obligations under this Lease.

 

(b)                                 The term “Landlord” as used in this Lease so
far as covenants or obligations on the part of Landlord are concerned, shall be
limited to mean and include only the owner or owners of the Leased Premises or
holder of the Mortgage in possession at the time in question of the Leased
Premises and in the event of any transfer or transfers of the title of the
Leased Premises, the Landlord herein named (and in case of any subsequent
transfers or conveyances, the then grantor) shall be automatically freed and
relieved from and after the date of such transfer and conveyance of all personal
liability as respects the performance of any covenants or obligations on the
part of Landlord contained in this Lease thereafter to be performed.

 

26.                               Hazardous Substances.

 

(a)                                 Tenant agrees that it will not on, about, or
under the Leased Premises, make, Release, store, transport, treat or dispose of
any Hazardous Materials, except in

 

A-28

--------------------------------------------------------------------------------


 

accordance with applicable Environmental Laws.  Tenant represents and warrants
that during the Term it will at all times comply with applicable Environmental
Laws.  Tenant represents and warrants that, as of the date hereof:  (i) to the
best of Tenant’s knowledge, none of the Leased Premises, Tenant nor the
operations conducted thereon is or has at any time been in violation of, or
otherwise exposed to any liability under, any Environmental Laws (other than
past violations which have been fully resolved in accordance with Environmental
Laws); (ii) no underground storage tanks are located on, in or under the Leased
Premises; (iii) to the best of Tenant’s knowledge, no Hazardous Materials have
been handled, generated, stored, processed or disposed of on or Released or
discharged from the Leased Premises (including underground contamination),
except in accordance with applicable Environmental Laws (other than past
violations which have been fully resolved in accordance with Environmental
Laws); (iv) there is no pending, nor, to Tenant’s knowledge, threatened
litigation arising under Environmental Laws affecting Tenant or the Leased
Premises; and (v) to the best of Tenant’s knowledge, there has been no notice of
any investigation or proceeding relating to Tenant or the Leased Premises which
could result in any liability to Tenant, Landlord of the Leased Premises
(including, but not limited to, any restrictions on the future use of the Leased
Premises) arising under any Environmental Laws.  The representations and
warranties hereunder shall survive the Expiration Date or any earlier
termination of this Lease.

 

(b)                                 To the extent required by applicable
Environmental Laws, Tenant shall remove, respond to or clean up any Hazardous
Materials whether now or hereafter existing on the Leased Premises and whether
or not arising out of or in any manner connected with Tenant’s occupancy of the
Leased Premises during the Term.  In addition to, and without limiting Paragraph
10 of this Lease, Tenant shall and hereby does agree to save, protect, defend,
indemnify and hold Indemnitees harmless from and against any and all Claims
arising out of or in any manner connected with:  (i) the violation of any
Environmental Law with respect to the Leased Premises or Tenant’s ownership of
the Leased Premises; (ii) the Release or the threatened Release of or failure to
remove, respond to or clean up as required by this Paragraph 26, and any
Hazardous Materials (as defined herein) from the Leased Premises, any portion or
portions thereof or any adjacent or surrounding areas upon which such Hazardous
Material have migrated, including any past or current Release or threatened
Release during the Initial Term, whether or not arising out of or in any manner
connected with Tenant’s occupancy of the Leased Premises during the Initial Term
or any extension thereof.  Notwithstanding the foregoing, nothing herein shall
be construed to obligate Tenant to indemnify, defend and hold harmless any
Indemnitee from and against any Claims to the extent that such Claims are
imposed on or incurred (i) by such Indemnitee by reason of such Indemnitee’s
willful misconduct or gross negligence, or (ii) with respect to any matter
described in this Paragraph 26 which relates to events, acts or omissions first
occurring or first existing (x) subsequent to the expiration or earlier
termination of the Term and the vacating of the Leased Premises by the Tenant
and any assignee or sublessee of Tenant, and (y) not caused by the acts or
omissions of Tenant, any assignee or sublessee of Tenant or any Person claiming
by or through Tenant, or the result of any events, conditions, acts or omissions
occurring prior to the expiration or earlier termination of the Term and
vacating of the Leased Premises by Tenant, any assignee or sublessee of Tenant
and any Person claiming by or through Tenant.

 

(c)                                  The Tenant agrees that it will not install
any underground storage tank at the Leased Premises without specific, prior
written approval from the Landlord.  The Tenant

 

A-29

--------------------------------------------------------------------------------


 

agrees that it will not store combustible or flammable materials on the Leased
Premises except in accordance with applicable Environmental Laws.

 

(d)                                 Without the prior written consent of
Landlord, which may be given or withheld in Landlord’s sole discretion, Tenant
shall not perform any voluntary environmental testing, including, but not
limited to, boring or subsurface penetration, for Hazardous Materials in, on or
about the Leased Premises unless required under the Environmental Laws.  In the
event that Tenant violates the foregoing covenant, Tenant shall within ten
(10) days after written demand by Landlord to Tenant provide a replacement
environmental insurance policy in a form and substance substantially similar to
the Environmental Insurance Policy issued by an insurer which satisfies the
requirements set forth in Paragraph 14 hereof and is otherwise reasonably
satisfactory to Landlord and Lender.

 

(e)                                  The obligations of Tenant under this
Paragraph 26 shall survive any termination of the Lease.

 

27.                               Entry by Landlord.  Landlord and its
authorized representatives shall have the right upon reasonable notice (which
shall be not less than two (2) Business Days except in the case of Emergency to
enter the Leased Premises at all reasonable business hours (and at all other
times in the event of an Emergency):  (a) for the purpose of inspecting the same
or for the purpose of doing any work under Paragraph 11(c), and may take all
such action thereon as may be reasonably necessary for any such purpose (but
nothing contained in this Lease or otherwise shall create or imply any duty upon
the part of Landlord to make any such inspection or do any such work), and
(b) for the purpose of showing the Leased Premises to prospective purchasers and
mortgagees and, at any time within twelve (12) months prior to the expiration of
the Term of this Lease for the purpose of showing the same to prospective
tenants.  No such entry shall constitute an eviction of Tenant but any such
entry shall be done by Landlord in such reasonable manner as to minimize any
disruption of Tenant’s business operation.

 

28.                               No Usury.  The intention of the parties being
to conform strictly to the applicable usury Laws, whenever any provision herein
provides for payment by Tenant to Landlord of interest at a rate in excess of
the legal rate permitted to be charged, such rate herein provided to be paid
shall be deemed reduced to such legal rate.

 

29.                               Financial Statements and Additional Financial
Covenants.

 

(a)                                 So long as Tenant is a publicly listed
company and is required to file quarterly and annual statements with the SEC,
then Tenant shall have no financial reporting requirements hereunder.  If Tenant
becomes a privately held company then Tenant shall submit to Landlord, either in
print or in electronic form, the following financial statements, all of which
must be prepared in accordance with GAAP, consistently applied: (i) quarterly
financial statements for Tenant, within forty-five (45) days after the end of
each March, June, September and December during the Term, and (ii) annual
financial statements for Tenant, audited by an independent certified public
accountant, within one hundred twenty (120) days after the end of each fiscal
year during the Term..  Tenant permits Landlord to share any financial
information described herein, with Lender and any institutional lenders and
future investors in the Leased Premises (other than any of Tenant’s competitors
or Persons engaged in the same or substantially

 

A-30

--------------------------------------------------------------------------------


 

the same business as Tenant), or as otherwise required by Legal Requirements,
provided, however, that all such Persons shall first agree in writing to
(i) utilize such information solely for the purpose of evaluating whether to
make a loan to or investment in Landlord or to purchase the Leased Premises, and
(ii) maintain the confidentiality of any material non-public information in
accordance with the SEC’s Regulation FD (as the same may be amended,
supplemented or superseded from time to time) as long as such regulation is
applicable to Tenant, and if such regulation is no longer applicable such
Persons shall agree to maintain the confidentiality of any material non-public
information using substantially the same procedures and diligence as such Person
utilizes to maintain the confidentiality of its own material non-public
information.

 

(b)                                 Tenant (i) covenants that the net proceeds
from its sale of the Leased Premises to Landlord on the Commencement Date, after
discharge of the mortgage on the Leased Premises and payment of other costs and
expenses attributable to closing such sale, will or used as working capital in
connection with the Tenant’s business of design, manufacture, sale and service
of semiconductor manufacturing equipment, and (ii) represents, warrants, that
upon the Commencement Date that Tenant shall have a Tangible Net Worth equal to
or exceeding $50,000,000.00.  Tenant covenants to maintain the Tangible Net
Worth of at least $50,000,000.00 from the Commencement Date through the eighth
(8th) anniversary of the Commencement Date.

 

30.                               Special Tax Indemnity.

 

(a)                                 Tenant hereby represents, warrants and
covenants to Landlord as follows: (i) Tenant believes that at the end of the
Lease Term there will probably be potential lessees or buyers for the Leased
Premises, (other than the Tenant or its Affiliates)  as contemplated by current
U.S. income tax law, as embodied in Revenue Procedure 76-30, 1976 C.B. 647, as
modified and superseded by Revenue Procedure 2001-28, 2001 C.B. 1156 and
accordingly, the Tenant believes that neither the Leased Premises as a whole nor
the Equipment constitutes “limited use property” within the meaning of those
provisions; (ii) the Tenant is not a “tax exempt entity” under current law as
defined in Section 168(h) of the Code; (iii) except to the extent required by
Legal Requirements, neither Tenant nor any Affiliate will claim any depreciation
or cost recovery deductions with respect to the Leased Premises or any portion
thereof, and has taken or will take any other action in connection with filing
its or their federal income tax returns that would be a primary factor resulting
in a Loss or Inclusion (in each case, as defined in Paragraph 30(b) below); and
(iv) as of the date hereof none of the Improvements, the Equipment  and the
Leased Premises require any improvement, modification or addition in order to be
rendered substantially complete for their intended use by Tenant, except for
repairs and maintenance required in the ordinary course of Tenant’s business, if
any.

 

(b)                                 If, by reason of the inaccuracy or breach by
Tenant of any of the representations, warranties and covenants contained in this
Paragraph 30, any anticipated depreciation deductions are lost, disallowed,
eliminated, reduced, recaptured, compromised, delayed or otherwise made
unavailable to Landlord (a “Loss”) or Landlord incurs a tax detriment because
Landlord is required to include amounts in income other than Anticipated Lease
Income (an “Inclusion”), Tenant shall, upon notice from Landlord promptly pay
such Person designated by Landlord on demand in immediately available funds, as
an indemnity an amount which, on an After-Tax Basis, shall be equal to the sum
of (x) the increase in federal, state, local and foreign

 

A-31

--------------------------------------------------------------------------------


 

income tax liability for the respective taxable year attributable to such Loss
or Inclusion plus (y) the amounts of interest, penalties and additions to tax
(including, without limitation, any additions to tax because of underpayment of
estimated tax), which are assessed against Landlord for such taxable year by the
Internal Revenue Service or any relevant state, local or foreign taxing
authority and which are attributable to such Loss or Inclusion.

 

(c)                                  Landlord shall notify Tenant in writing of
any actual or proposed claim, adjustment or other action of any tax authority
received by Landlord in writing with respect to which Tenant may be required to
provide indemnification under this Paragraph 30 (“Proposed Adjustment”) (but
failure of Landlord to so notify Tenant shall not relieve Tenant of its
obligations hereunder except to the extent that Tenant is precluded from any
contest and actually and materially harmed thereby).  If Tenant shall request in
writing within thirty (30) days after Landlord’s notice described above that the
Proposed Adjustment be contested (or such shorter period in which the Landlord
may be required to take action), Landlord shall contest the Proposed Adjustment;
provided, however, that: (i) prior to taking such action, Tenant shall have
furnished Landlord with an opinion of independent tax advisor chosen by Tenant
and reasonably acceptable to Landlord, to the effect that Landlord has a
reasonable possibility of success in contesting the claim; (ii) prior to taking
such action, Tenant shall have (A) acknowledged its obligation to indemnify
Landlord hereunder in the event Landlord does not prevail in such contest and
(B) agreed to reimburse Landlord promptly on demand for (or, if so requested by
Landlord, advance), all costs and expenses that Landlord may incur in connection
with contesting such claim, including without limitation reasonable attorneys’
and accountants’ fees and expenses; (iii) no Event of Default shall exist and be
continuing; (iv) Landlord shall not be obligated to contest any proposed amount
that is less than Twenty-Five Thousand and 00/100 Dollars ($25,000.00); and
(v) Landlord shall in all events control the contest, and Tenant shall not have
any right to inspect the books and records of Landlord, but shall have
reasonable opportunity to review and comment on portions of documentation,
protests, memoranda or briefs relating exclusively to a Proposed Adjustment.  In
the event Landlord pays the tax claimed and then seeks a refund, Landlord may
require Tenant to advance funds sufficient to pay the tax that would be
indemnified by Tenant hereunder if the refund claim were resolved adversely to
Landlord.  To the extent the refund claim is successful, the refund received
from the taxing authority and attributable to funds advanced by Tenant shall be
refunded to Tenant, unless the refund is needed to pay an indemnity. 
Notwithstanding anything to the contrary in this Paragraph 30(c), Landlord may
at any time decline to take any further action with respect to a Proposed
Adjustment or may settle any contest without the consent of Tenant; provided,
however, that if Tenant has complied with all the terms of this Paragraph 30(c),
and Tenant has reasonably withheld in writing its consent to all or part of such
assessment or settlement based upon its evaluation of the merits, Tenant will
not be obligated to indemnify Landlord for the portion of such assessment or
settlement to which Tenant has reasonably withheld its consent.  For the
purposes of Paragraphs 30 and 31, “Landlord” shall include Landlord’s successor
and assigns and, in the case of any flow-through entity, the member or other
equity owners of Landlord required to report the gross or net income of Landlord
and/or other items of income, expense, deduction and credit with respect
thereto, and “Landlord” and the owners thereof shall include the consolidated
group of which any such Person is a part for income tax purposes.

 

(d)                                 Notwithstanding anything herein to the
contrary, the provisions of this Paragraph 30 shall survive the earlier
termination of this Lease.

 

A-32

--------------------------------------------------------------------------------


 

31.                               Withholdings.

 

(a)                                 Notwithstanding anything herein to the
contrary, Tenant agrees that each payment of Basic Rent and Additional Rent
shall be free and clear of, and without deduction for any withholdings of any
nature whatsoever unless required by Legal Requirements.  If any deduction or
withholding is required with respect to a payment of Basic Rent and/or
Additional Rent by Tenant, Tenant shall pay an additional amount such that the
net amount actually received by the Tax Indemnitee, after deduction or
withholding, will be equal, on an After-Tax Basis, to all such amounts that
would be received by the Tax Indemnitee if no such deduction or withholding had
been required; provided, that the Tenant shall not be obligated to pay any
additional amount pursuant to this Paragraph 31 if the requirement to make such
payment is solely due to the failure of a Tax Indemnitee to comply with
Paragraph 30(c) to obtain relief or exemption from such withholding.  If as a
result of Landlord’s assignment of its interest in this Lease to a person that
is not a “United States Person” (within the meaning of Section 7701(a)(30) of
the Code), Tenant shall be obligated to withhold any United States federal
income tax (and/or any foreign tax) required by Legal Requirements and the
preceding two sentences shall not apply in respect of any such withholding
properly made and remitted to the applicable taxing authority.  In the event
Landlord sells or assigns its interest in this Lease, in whole or in part, to a
person that is not a United States Person, such person shall, on or before the
intended effective date of such sale or assignment, furnish each of Landlord and
Tenant with such certificates, documents or other evidence as shall be required
by the Code or Treasury Regulations issued pursuant thereto to establish its
exemption from United States federal withholding requirements, including a
valid, duly completed original copy of Internal Revenue Service Form W-8BEN or
W-8ECI or successor applicable form, properly and duly executed, certifying in
each case that such person is entitled, at the time such form is supplied, to
receive payments pursuant to the Lease without deduction or withholding of
United States federal income taxes.

 

(b)                                 Notwithstanding anything herein to the
contrary, the provisions of this Paragraph 31 shall survive the earlier
termination of this Lease.

 

(c)                                  [Intentionally Omitted].

 

32.                               [Intentionally Omitted].

 

33.                               Right of First Offer

 

(a)                                 Except in transactions consummated prior to
the first (1st) anniversary of the Commencement Date, if at any time during the
Term of this Lease, except during the continuance of an Event of Default or as
set forth in subsections (b) and (c) below, Landlord desires to sell the Leased
Premises, Landlord agrees to notify Tenant in writing of such desire (“ROFO
Notice”) and the price (the “ROFO Price”) and other terms at which Landlord so
desires to sell the Leased Premises (the “ROFO Terms”).  Tenant shall advise
Landlord within thirty (30) days after receiving such ROFO Notice if Tenant is
interested in purchasing the Leased Premises for the ROFO Price and the ROFO
Terms.  If Tenant fails to respond within such time period and/or if Tenant
responds that Tenant is not interested in purchasing the Leased Premises, then
Tenant shall have no further right hereunder, subject to clause (b)(ii) below,
to

 

A-33

--------------------------------------------------------------------------------


 

purchase the Leased Premises under the terms set forth in the ROFO Notice. 
However, if Tenant notifies Landlord within such time period that Tenant wants
to purchase the Leased Premises at the ROFO Price and upon such the ROFO Terms,
then Landlord and Tenant shall have forty-five (45) days following Landlord’s
receipt of such notice from Tenant within which to negotiate and execute a
mutually satisfactory agreement for the sale of the Leased Premises to Tenant. 
Tenant acknowledges and agrees that:  (i) any such sale or conveyance during any
period in which the Loan may not be prepaid or defeased, as the case may be,
shall be subject to the outstanding balance of the Loan, and, if Tenant shall be
entitled to, and shall, exercise its rights under this Paragraph 33, the Loan,
Note, Mortgage and other loan documents will be assumed by Tenant on a full
recourse basis, and the Lien of the Mortgage may not be released during such
period (which shall be duly accounted for in the ROFO Terms); (ii) such sale
shall be in accordance with and subject to the terms and provisions of the Note,
the Mortgage and the other loan documents, whether such purchase contemplates
the purchase of the Leased Premises subject to the Lien of the Mortgage or for a
release of the Lien of the Mortgage; and (iii) if the Lien of the Mortgage is
not released in connection with such sale of the Leased Premises, and if Tenant
acquires the Leased Premises, no merger of title shall occur and this Lease will
remain in full force and effect in accordance with their terms.  From the time
of Tenant’s exercise of its right to purchase the Leased Premises as aforesaid
until the closing of the conveyance of the Leased Premises to Tenant, Tenant and
Landlord shall continue to enjoy and be bound by all of their respective rights
and obligations under this Lease, including the obligation of Tenant to pay Rent
as required herein through the date of such conveyance.

 

(b)                                 (i)  In the event that Landlord and Tenant
enter into an agreement of sale and purchase but transfer of the Leased Premises
to Tenant is not consummated due to Tenant’s default under such agreement of
sale and purchase, then Tenant shall have no further right hereunder to purchase
the Leased Premises and without waiving or modifying any claim due to Tenant’s
default under such agreement, this Paragraph 33 shall be void in its entirety
and Tenant shall have no further rights and Landlord shall have no further
obligations under this Paragraph 33.

 

(i)                                     In the event that Landlord and Tenant
fail to enter into an agreement of sale and purchase within such forty-five (45)
days or the sale and purchase pursuant thereto is not consummated for reasons
other than Tenant’s default thereunder, then Tenant shall have no further right
hereunder to purchase the Leased Premises with respect to such ROFO Notice,
subject to the balance of this clause (b)(ii).  Thereafter, Landlord may
negotiate with any third party for the sale and purchase of the Leased Premises;
provided, however, that Landlord will not finally enter into an agreement of
sale with any third party for a purchase price that is less than 95.0% of the
ROFO Price, or on terms materially less favorable to Landlord than the ROFO
Terms.

 

(c)                                  Notwithstanding anything to the contrary
herein, the provisions of this Paragraph 33 shall not apply to (i) any sale or
conveyance of the Leased Premises in foreclosure sale (or similar proceeding) of
the Mortgage or a bona-fide mortgage or deed of trust or to any conveyance in
lieu of foreclosure of the Mortgage or such bona-fide mortgage or deed of trust,
or to any transfer subsequent to a foreclosure sale or deed in lieu thereof if
the Loan is securitized, (ii) any sale or conveyance of the Leased Premises
which occurs during the existence of an Event of Default hereunder or under the
Loan Documents, (iii) a Taking or transfer by deed in lieu of

 

A-34

--------------------------------------------------------------------------------


 

Taking, (iv) any transfer of the Leased Premises to an Affiliate of Landlord,
(v) any transfer of the Leased Premises to a joint venture in which Landlord or
its Affiliate holds a material interest and for which Landlord or its Affiliate
serves as general partner, managing member or developer (pursuant to the terms
of the joint venture agreement or a separate management or development
agreement), (vi) a transfer in connection with a sale of all or substantially
all of Landlord’s assets, or (vii) any sale, conveyance, alienation, mortgage,
encumbrance, pledge or transfer of the beneficial ownership interest, membership
interest or other equity interest in Landlord, or the change of the trustee,
manager or other controlling person of the Landlord.

 

34.                               Separability.  To the maximum extent permitted
by Legal Requirements, each and every covenant and agreement contained in this
Lease is, and shall be construed to be, a separate and independent covenant and
agreement, and the breach of any such covenant or agreement by Landlord shall
not discharge or relieve Tenant from its obligation to perform the same.  If any
term or provision of this Lease or the application thereof to any provision of
this Lease or the application thereof to any person or circumstances shall to
any extent be invalid and unenforceable, the remainder of this Lease, or the
application of such term or provision to person or circumstances other than
those as to which it is invalid or unenforceable, shall, to the maximum extent
permitted by Legal Requirements, including equitable principles, not be affected
thereby, and each term and provision of this Lease shall be valid and shall be
enforced to the extent permitted by law.

 

35.                               Miscellaneous.

 

(a)                                 The paragraph headings in this Lease are
used only for convenience in finding the subject matters and are not part of
this Lease or to be used in determining the intent of the parties or otherwise
interpreting this Lease.

 

(b)                                 As used in this Lease the singular shall
include the plural as the context requires and the following words and phrases
shall have the following meanings: (i) “including” shall mean “including but not
limited to”; (ii) “provisions” shall mean “provisions, terms, agreements,
covenants and/or conditions”; and (iii) “obligation” shall mean “obligation,
duty, agreement, liability, covenant or condition”.

 

(c)                                  Except as expressly provided herein, any
act which Landlord is permitted to perform under this Lease may be performed at
any time and from time to time by Landlord or any person or entity designated by
Landlord.  Except as expressly provided herein, any act which Tenant is required
to perform under this Lease shall be performed at Tenant’s sole cost and
expense.

 

(d)                                 This Lease may be modified, amended,
discharged or waived only with the written consent of Lender by an agreement in
writing signed by the party against whom enforcement of any such modification,
amendment, discharge or waiver is sought.

 

(e)                                  The covenants of this Lease shall run with
the Land and bind Tenant, the successors and assigns of Tenant and all present
and subsequent encumbrances and subtenants of any of the Leased Premises, and
shall inure to the benefit of and bind Landlord, its successors and assigns.

 

A-35

--------------------------------------------------------------------------------


 

(f)                                   [Intentionally Omitted.]

 

(g)                                  This Lease will be simultaneously executed
in several counterparts, each of which when so executed and delivered shall
constitute an original, fully enforceable counterpart for all purposes.

 

(h)                                 This Lease shall be governed by and
construed according to the Laws of the State.

 

(i)                                     Notwithstanding anything contained
herein to the contrary, each party to this Lease (and each of its employees,
representatives and other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Lease and all
materials of any kind (including opinions and other tax analyses) that are
provided to such party or parties relating to the tax treatment or tax structure
of the Lease, except that such disclosure is not permitted to the extent
necessary for each party to comply with the federal or state securities laws. 
This authorization is not intended to permit disclosure of any other information
and materials relating to the Lease including, without limitation: (i) any
portion of any materials to the extent not related to the tax treatment or tax
structure of the Lease, (ii) the identities of participants or potential
participants in the Lease, (iii) the existence or status of any negotiations,
(iv) any pricing or financial information (except to the extent such pricing or
financial information is related to the tax treatment or tax structure of the
Lease), and (v) any other term or detail not relevant to the tax treatment or
the tax structure of the Lease.

 

36.                               Specially Designated Nationals; Blocked
Persons; Embargoed Persons.

 

(a)                                 Tenant represents and warrants to Landlord
that (A) Tenant is (i) not currently identified on the Specially Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Assets
Control of the Department of the Treasury (“OFAC”) and/or on any other similar
list maintained by OFAC pursuant to any authorizing statute, executive order or
regulation (collectively, the “List”), and (ii) not an entity with whom a
citizen of the United States is prohibited to engage in transactions by any
trade embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States, (B) none
of the funds or other assets of Tenant (for the avoidance of doubt, other than
publicly traded stock) constitute property of, or are beneficially owned,
directly or indirectly, by, any Embargoed Person (C) other than proceeds of any
publicly traded stock, none of the funds of Tenant have been derived from any
unlawful activity with the result that the investment in Tenant is prohibited by
law or that the Lease is in violation of law, and (D) Tenant has implemented
procedures, and will apply those procedures, to ensure its compliance with
OFAC.  The term “Embargoed Person” means any person, entity or government
subject to trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Tenant is prohibited by law or Tenant  is in violation of law.

 

(b)                                 Tenant covenants and agrees (A) to comply
with all requirements of law relating to money laundering, anti-terrorism, trade
embargos and economic sanctions, now or hereafter in effect, (B) to promptly
notify Landlord in writing if Tenant obtains any actual

 

A-36

--------------------------------------------------------------------------------

 

knowledge that any of the representations, warranties or covenants set forth in
this paragraph or the preceding paragraph are no longer true or have been
breached (C) except for proceeds of publicly traded stock, not to use funds from
any “Prohibited Person” (as such term is defined in the September 24, 2001
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism) to make any payment due to
Landlord under the Lease and (D) at the request of Landlord, to provide such
non-confidential information as may be reasonably requested by Landlord to
determine Tenant’s compliance with the terms hereof.

 

(c)                                  Tenant hereby acknowledges and agrees that
Tenant’s inclusion on the List, or finding by a court of competent jurisdiction
that Tenant or any executive officer or Director of Tenant is an Embargoed
Person or Prohibited Person at any time during the Term shall be an Event of
Default (except no Event of Default shall arise in the event Tenant is removed
from the List within ninety (90) days).  Notwithstanding anything herein to the
contrary, Tenant shall not knowingly permit the Premises or any portion thereof
to be used or occupied by any person or entity on the List or by any Embargoed
Person or Prohibited Person (on a permanent, temporary or transient basis).

 

37.                               Force Majeure.  Other than for Landlord’s or
Tenant’s obligations under this Lease that can be performed by the payment of
money (including, without limitation, Tenant’s obligation to pay Basic Rent and
Additional Rent, this Lease and the obligations of Landlord and Tenant to
perform their respective obligations hereunder shall be subject to Force
Majeure.

 

A-37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this instrument to be
executed under seal as of the day and year first above written.

 

 

LANDLORD:

 

 

 

BEVERLY PROPERTY OWNER LLC

 

 

 

 

By:

Middleton Management Company, an Illinois corporation, its manager

 

 

 

 

 

 

 

 

By:

/s/ Peter L. Holstein

 

 

Name:

Peter L. Holstein

 

 

Title:

Treasurer

 

 

 

 

 

 

 

TENANT:

 

 

 

 

AXCELIS TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

/s/ Lynnette C. Fallon

 

Name:

Lynnette C. Fallon

 

Title:

EVP HR/Legal and General Counsel

 

A-38

--------------------------------------------------------------------------------


 

Note on Omitted Exhibits and Schedules to the Lease Agreement dated as of
January 30, 2015 between Axcelis Technologies, Inc. and Beverly Property Owner,
LLC
as filed with the Securities Exchange Commission (the “Commission”) on Form 10-K

 

In accordance with Paragraph (b)(2) of the Instructions to Item 601 of
Regulation S-K issued by the Commission, all of the exhibits to this Lease
Agreement (other than Exhibit B —Rent Schedule, Exhibit G — Replacements and
Appendix A — Definitions) have not been filed on the basis that they do not
contain information which is material to an investment decision and which is
otherwise not disclosed in the agreement or the Form 10-K to which the Lease
Agreement is an exhibit) is an exhibit. Axcelis will furnish supplementally a
copy of any omitted exhibit or schedule to the Commission upon request.  Below
is a list of the omitted exhibits and schedules with a brief description of the
document:

 

List of Omitted Exhibits and Schedules

 

Exhibit

 

Name

 

Description

A

 

LEGAL DESCRIPTION

 

Legal description of the real estate in Beverly, MA to be leased.

B

 

RENT SCHEDULE

 

Attached

C

 

FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

Form to be executed at closing to address relationship between landlord, lender
and the Company.

D

 

FORM OF LETTER OF CREDIT

 

Form to be provided to landlord as a security deposit pursuant to Section 6(f)of
the Lease

E

 

FORM OF NOTICE OF LEASE

 

Form to be executed at closing and filed in the real estate records.

F

 

TRADE FIXTURES

 

A list of trade fixtures not to be removed from the property at the end of the
lease.

G

 

REPLACEMENTS

 

Attached

Appendix

 

 

 

 

A

 

Definitions

 

Attached

 

A-39

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RENT SCHEDULE

 

Basic Rent for the Term shall be payable as follows:(1)

 

Basic Rent is due on each Basic Rent Payment Date.

 

Rent Period

 

Lease
Years

 

Annual
Basic Rent

 

Monthly Basic
Rent Due

 

INITIAL LEASE TERM:

 

1

 

$

4,700,000

 

$

391,666.67

 

 

 

2

 

$

4,825,000

 

$

402,083.33

 

 

 

3

 

$

5,360,000

 

$

446,666.67

 

 

 

4

 

$

5,480,600

 

$

456,716.67

 

 

 

5

 

$

5,603,914

 

$

466,992.79

 

 

 

6

 

$

5,730,002

 

$

477,500.13

 

 

 

7

 

$

5,858,927

 

$

488,243.88

 

 

 

8

 

$

5,990,752

 

$

499,229.37

 

 

 

9

 

$

6,125,544

 

$

510,462.03

 

 

 

10

 

$

6,263,369

 

$

521,947.43

 

 

 

11

 

$

5,900,000

 

$

491,666.67

 

 

 

12

 

$

6,018,000

 

$

501,500.00

 

 

 

13

 

$

6,138,360

 

$

511,530.00

 

 

 

14

 

$

6,261,127

 

$

521,760.60

 

 

 

15

 

$

6,386,350

 

$

532,195.81

 

 

 

16

 

$

6,514,077

 

$

542,839.73

 

 

 

17

 

$

6,644,358

 

$

553,696.52

 

 

 

18

 

$

6,777,245

 

$

564,770.45

 

 

 

19

 

$

6,912,790

 

$

576,065.86

 

 

 

20

 

$

7,051,046

 

$

587,587.18

 

 

 

21

 

$

7,192,067

 

$

599,338.92

 

 

 

22

 

$

7,335,908

 

$

611,325.70

 

 

--------------------------------------------------------------------------------

(1)         Notwithstanding anything in this Lease to the contrary, for the
purposes of Paragraph 5(b), the Basic Rent during each Extension Term shall
increase by 2.00% (Two and 00/100ths Percent) for each year of each Extension
Term.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

REPLACEMENTS

 

A.                                    Replacements and Replacements Reserve.

 

1.1.                            Replacement Reserve Fund.  Tenant shall pay to
Landlord or Lender (a) on the Commencement Date an initial deposit $3,477.61
(the “Replacement Reserve Initial Deposit”) and (b) on each Basic Rent Payment
Date thereafter $3,477.61 (the “Replacement Reserve Monthly Deposit”) which
amounts are reasonably estimated by Landlord in its discretion to be due for
replacements and repairs required to be made to the Leased Premises during the
calendar year (collectively, the “Replacements”).  Amounts so deposited shall
hereinafter be referred to as Tenant’s “Replacement Reserve Fund” and the
account in which such amounts are held shall hereinafter be referred to as
Tenant’s “Replacement Reserve Account”.  Notwithstanding the preceding sentence,
the amount of Replacement Reserve Funds on deposit in the Replacement Reserve
Account at any given time shall not exceed $125,193.90 in the aggregate (the
“Replacement Reserve Cap”) and, accordingly, to the extent a Replacement Reserve
Monthly Deposit would result in the aggregate amount of Replacement Reserve
Funds in the Replacement Reserve Account to exceed the Replacement Reserve Cap,
such Replacement Reserve Monthly Deposit shall be decreased by an amount equal
to such excess.

 

1.2                               Disbursements from Replacement Reserve
Account.  (a)  Landlord shall make disbursements from the Replacement Reserve
Account to pay Tenant only for the costs of Replacements.  Landlord shall not be
obligated to make disbursements from the Replacement Reserve Account to
reimburse Tenant for the costs of routine maintenance to the Leased Premises or
replacements of Tenant’s business inventory.

 

(b)                                 Landlord shall, upon written request from
Tenant and satisfaction of the requirements set forth in this Paragraph 1.2,
disburse to Tenant amounts from the Replacement Reserve Account necessary to pay
for the actual approved costs of Replacements or to reimburse Tenant therefor,
upon completion of such Replacements (or, upon partial completion in the case of
Replacements made pursuant to Paragraph 1.2(e) hereof) as reasonably determined
by Landlord.  In no event shall Landlord be obligated to disburse funds from the
Replacement Reserve Account if an Event of Default exists and is continuing.

 

(c)                                  Each request for disbursement from the
Replacement Reserve Account shall specify (i) the Replacements for which the
disbursement is requested, describing the same in reasonable detail, (ii) the
quantity and price of each item purchased having a value in excess of Ten
Thousand Dollars ($10,000.00), if the Replacement includes the purchase or
replacement of specific items costing in excess of such amount, (iii) the price
of all materials (grouped by type or category, as Tenant shall reasonably
determine) used in any Replacement other than the purchase or replacement of
specific items specified by Tenant pursuant to clause (ii) hereof, and (iv) the
cost of all contracted construction and other labor or other services (such as,
but not limited to, architectural, engineering, survey, geotechnical and other
soft costs) applicable to each Replacement for which such request for
disbursement is made.  With each request Tenant shall certify or cause its
project architect to certify that all Replacements have been made in accordance
with all applicable Legal Requirements.  Each request for disbursement shall
include

 

Exhibit G-1

--------------------------------------------------------------------------------


 

copies of invoices for all items or materials purchased costing in excess or
$10,000 and for all contracted labor or services provided and, unless Landlord
has agreed to issue joint checks as described below in connection with a
particular Replacement, each request shall include evidence reasonably
satisfactory to Landlord of payment of all such amounts.  Except as provided in
Paragraph 1.2(e) hereof, each request for disbursement from the Replacement
Reserve Account shall be made only after completion of the Replacement for which
disbursement is requested.  Tenant shall provide Landlord evidence of completion
of the subject Replacement satisfactory to Landlord in its reasonable judgment.

 

(d)                                 Tenant shall pay all invoices in connection
with the Replacements with respect to which a disbursement is requested prior to
submitting such request for disbursement from the Replacement Reserve Account
or, at the request of Tenant, Landlord shall issue joint checks, payable to
Tenant and the contractor, supplier, materialman, mechanic, subcontractor or
other party to whom payment is due in connection with a Replacement.  In the
case of payments made by joint check, Landlord may require a waiver of lien from
each Person receiving payment prior to Landlord’s disbursement from the
Replacement Reserve Account (which waiver of lien may be conditioned on such
Person’s receipt of the applicable payment).  In addition, as a condition to any
disbursement, Landlord may require Tenant to obtain lien waivers from each
contractor, supplier, materialman, mechanic or subcontractor who receives
payment in an amount equal to or greater than $25,000.00 for completion of its
work or delivery of its materials.  Any lien waiver delivered hereunder shall
conform to the requirements of applicable law and shall cover all work performed
and materials supplied (including equipment and fixtures) for the Leased
Premises by that contractor, supplier, subcontractor, mechanic or materialman
through the date covered by the current reimbursement request (or, if payment to
such contractor, supplier, subcontractor, mechanic or materialmen is to be made
by a joint check, the release of lien shall be effective through the date
covered by the previous release of funds request).

 

(e)                                  If (i) the cost of a Replacement exceeds
$25,000.00, (ii) a contractor performing such Replacement or a portion thereof
requires periodic payments pursuant to terms of a written contract, and
(iii) Landlord has approved in writing in advance such periodic payments (such
approval not to be unreasonably withheld, conditioned or delayed), a request for
reimbursement from the Replacement Reserve Account may be made after completion
of a portion of the work under such contract or other designated interval under
such contract, provided (A) such contract requires payment upon completion of
such portion of the work or upon such other designated interval, (B) the
materials for which the request is made are on site at the Leased Premises and
are properly secured or have been installed in the Leased Premises (or are
stored off-site in a commercially reasonable manner and free and clear of
mechanics’ Lien claims), (C) all other conditions in this Lease for the
requested disbursement have been satisfied, (D) funds remaining in the
Replacement Reserve Account are, in Landlord’s reasonable judgment, sufficient
to complete such Replacement, and (E) if required by Landlord’s Lender, each
contractor or subcontractor who is to receive payment in an amount equal to or
greater than $25,000.00 for completion of its work or delivery of its materials
and receiving payments under such contract shall provide a waiver of lien with
respect to amounts which have been paid to that contractor or subcontractor.

 

Exhibit G-2

--------------------------------------------------------------------------------


 

(f)                                   Tenant shall not make a request for
disbursement from the Replacement Reserve Account more frequently than once in
any calendar month and (except in connection with the final disbursement for a
particular Replacement or for a Replacement costing less than $25,000.00) the
total cost of all Replacements in any request shall not be less than $25,000.00.

 

1.3                               Performance of Replacements. (a) Nothing in
this Paragraph 1.3 shall:  (i) make Landlord responsible for making or
completing any Replacements; (ii) require Landlord to itself expend funds in
addition to the Replacement Reserve Fund to make or complete any Replacement;
(iii) obligate Landlord to proceed with any Replacements; or (iv) obligate
Landlord to demand from Tenant additional sums to make or complete any
Replacement.

 

(b)                                 Tenant shall permit Landlord (including
Landlord’s engineer, architect, or inspector), upon reasonable prior notice and
subject to reasonable safety precautions, to enter onto the Leased Premises
during normal business hours to inspect the progress of any Replacements and all
observable materials being used in connection therewith, to examine all plans
and shop drawings relating to such Replacements which are kept at the Leased
Premises.

 

(c)                                  The Replacements and all materials,
equipment, fixtures, or any other item comprising a part of any Replacement
shall be constructed, installed or completed, as applicable, free and clear of
all Liens.

 

(d)                                 All Replacements shall comply with all
applicable Legal Requirements and applicable Insurance Requirements including
applicable building codes, special use permits, environmental regulations, and
requirements of insurance underwriters.

 

1.4                               Balance in the Replacement Reserve Account.
The insufficiency of any balance in the Replacement Reserve Account shall not
relieve Tenant from its obligation to fulfill all preservation and maintenance
covenants in this Lease.

 

B.                                    Deferred Maintenance and Replacements
Reserve.

 

2.1.                            Deferred Maintenance Reserve Fund.  Tenant shall
pay to Landlord or Lender (a) on the Commencement Date an initial deposit
$59,610.00 (the “Deferred Maintenance Reserve Initial Deposit”) and (b) on each
Basic Rent Payment Date thereafter $-0- (the “Deferred Maintenance Reserve
Monthly Deposit”) which amounts are reasonably estimated by Landlord in its
discretion to be due for deferred maintenance disclosed in that certain Property
Condition Report dated November 20, 2014 by Nova Consulting Group, Inc. to be
made to the Leased Premises (collectively, the “Deferred Maintenance”).  Amounts
so deposited shall hereinafter be referred to as Tenant’s “Deferred Maintenance
Reserve Fund” and the account in which such amounts are held shall hereinafter
be referred to as Tenant’s “Deferred Maintenance Reserve Account”.

 

2.2                               Disbursements from Deferred Maintenance
Reserve Account.  (a)  Landlord shall make disbursements from the Deferred
Maintenance Reserve Account to pay Tenant only for the costs of Deferred
Maintenance.  Landlord shall not be obligated to make disbursements from the
Deferred Maintenance Reserve Account to reimburse Tenant for the cost of
replacements of Tenant’s business inventory.

 

Exhibit G-3

--------------------------------------------------------------------------------


 

(b)                                 Landlord shall, upon written request from
Tenant and satisfaction of the requirements set forth in this Paragraph 2.2,
disburse to Tenant amounts from the Deferred Maintenance Reserve Account
necessary to pay for the actual approved costs of Deferred Maintenance or to
reimburse Tenant therefor, upon completion of such Deferred Maintenance (or,
upon partial completion in the case of Deferred Maintenance made pursuant to
Paragraph 2.2(e) hereof) as reasonably determined by Landlord.  In no event
shall Landlord be obligated to disburse funds from the Deferred Maintenance
Reserve Account if an Event of Default exists and is continuing.

 

(c)                                  Each request for disbursement from the
Deferred Maintenance Reserve Account shall specify (i) the Deferred Maintenance
for which the disbursement is requested, describing the same in reasonable
detail, (ii) the quantity and price of each item purchased having a value in
excess of Ten Thousand Dollars ($10,000.00), if the Deferred Maintenance
includes the purchase or replacement of specific items costing in excess of such
amount, (iii) the price of all materials (grouped by type or category, as Tenant
shall reasonably determine) used in any Deferred Maintenance other than the
purchase or replacement of specific items specified by Tenant pursuant to clause
(ii) hereof, and (iv) the cost of all contracted construction and other labor or
other services (such as, but not limited to, architectural, engineering, survey,
geotechnical and other soft costs) applicable to each items of Deferred
Maintenance for which such request for disbursement is made.  With each request
Tenant shall certify or cause its project architect to certify that all Deferred
Maintenance has been made in accordance with all applicable Legal Requirements. 
Each request for disbursement shall include copies of invoices for all items or
materials purchased costing in excess or $10,000 and for all contracted labor or
services provided and, unless Landlord has agreed to issue joint checks as
described below in connection with a particular item of Deferred Maintenance,
each request shall include evidence reasonably satisfactory to Landlord of
payment of all such amounts.  Except as provided in Paragraph 2.2(e) hereof,
each request for disbursement from the Deferred Maintenance Reserve Account
shall be made only after completion of the item of Deferred Maintenance for
which disbursement is requested.  Tenant shall provide Landlord evidence of
completion of the subject item of Deferred Maintenance satisfactory to Landlord
in its reasonable judgment.

 

(d)                                 Tenant shall pay all invoices in connection
with any Deferred Maintenance with respect to which a disbursement is requested
prior to submitting such request for disbursement from the Deferred Maintenance
Reserve Account or, at the request of Tenant, Landlord shall issue joint checks,
payable to Tenant and the contractor, supplier, materialman, mechanic,
subcontractor or other party to whom payment is due in connection with an item
of Deferred Maintenance.  In the case of payments made by joint check, Landlord
may require a waiver of lien from each Person receiving payment prior to
Landlord’s disbursement from the Deferred Maintenance Reserve Account (which
waiver of lien may be conditioned on such Person’s receipt of the applicable
payment).  In addition, as a condition to any disbursement, Landlord may require
Tenant to obtain lien waivers from each contractor, supplier, materialman,
mechanic or subcontractor who receives payment in an amount equal to or greater
than $25,000.00 for completion of its work or delivery of its materials.  Any
lien waiver delivered hereunder shall conform to the requirements of applicable
law and shall cover all work performed and materials supplied (including
equipment and fixtures) for the Leased Premises by that contractor, supplier,
subcontractor, mechanic or materialman through the date covered by the current
reimbursement request (or, if payment to such contractor, supplier,
subcontractor,

 

Exhibit G-4

--------------------------------------------------------------------------------

 

mechanic or materialmen is to be made by a joint check, the release of lien
shall be effective through the date covered by the previous release of funds
request).

 

(e)       If (i) the cost of a Deferred Maintenance item exceeds $25,000.00,
(ii) a contractor performing such item of Deferred Maintenance or a portion
thereof requires periodic payments pursuant to terms of a written contract, and
(iii) Landlord has approved in writing in advance such periodic payments (such
approval not to be unreasonably withheld, conditioned or delayed), a request for
reimbursement from the Deferred Maintenance Reserve Account may be made after
completion of a portion of the work under such contract or other designated
interval under such contract, provided (A) such contract requires payment upon
completion of such portion of the work or upon such other designated interval,
(B) the materials for which the request is made are on site at the Leased
Premises and are properly secured or have been installed in the Leased Premises
(or are stored off-site in a commercially reasonable manner and free and clear
of mechanics’ Lien claims), (C) all other conditions in this Lease for the
requested disbursement have been satisfied, (D) funds remaining in the Deferred
Maintenance Reserve Account are, in Landlord’s reasonable judgment, sufficient
to complete such Deferred Maintenance, and (E) if required by Landlord’s Lender,
each contractor or subcontractor who is to receive payment in an amount equal to
or greater than $25,000.00 for completion of its work or delivery of its
materials and receiving payments under such contract shall provide a waiver of
lien with respect to amounts which have been paid to that contractor or
subcontractor.

 

(f)        Tenant shall not make a request for disbursement from the Deferred
Maintenance Reserve Account more frequently than once in any calendar month and
(except in connection with the final disbursement for a particular item of
Deferred Maintenance or for an item of Deferred Maintenance costing less than
$25,000.00) the total cost of all items of Deferred Maintenance in any request
shall not be less than $25,000.00.

 

2.3       Performance of Deferred Maintenances. (a) Nothing in this Paragraph
2.3 shall:  (i) make Landlord responsible for making or completing any Deferred
Maintenance; (ii) require Landlord to itself expend funds in addition to the
Deferred Maintenance Reserve Fund to make or complete any Deferred Maintenance;
(iii) obligate Landlord to proceed with any Deferred Maintenance; or
(iv) obligate Landlord to demand from Tenant additional sums to make or complete
any Deferred Maintenance.

 

(b)       Tenant shall permit Landlord (including Landlord’s engineer,
architect, or inspector), upon reasonable prior notice and subject to reasonable
safety precautions, to enter onto the Leased Premises during normal business
hours to inspect the progress of any Deferred Maintenance and all observable
materials being used in connection therewith, to examine all plans and shop
drawings relating to such Deferred Maintenance which are kept at the Leased
Premises.

 

(c)       The Deferred Maintenance and all materials, equipment, fixtures, or
any other item comprising a part of any item of Deferred Maintenance shall be
constructed, installed or completed, as applicable, free and clear of all Liens.

 

Exhibit G-5

--------------------------------------------------------------------------------


 

(d)       All Deferred Maintenance shall comply with all applicable Legal
Requirements and applicable Insurance Requirements including applicable building
codes, special use permits, environmental regulations, and requirements of
insurance underwriters.

 

2.4       Balance in the Deferred Maintenance Reserve Account. The insufficiency
of any balance in the Deferred Maintenance Reserve Account shall not relieve
Tenant from its obligation to fulfill all preservation and maintenance covenants
in this Lease.

 

Exhibit G-6

--------------------------------------------------------------------------------


 

APPENDIX A

 

DEFINITIONS

 

“Additional Rent” shall mean all amounts, costs, expenses, monetary liabilities
and monetary obligations (including Tenant’s obligation to pay any Net Awards,
Additional Payments, the Replacements Reserve Monthly Deposit, the Deferred
Maintenance Monthly Reserve Deposit, Impositions, Default Rate interest or Late
Charges hereunder) which Tenant is required to pay to Landlord pursuant to the
terms of this Lease other than Basic Rent.

 

“Additional Payments” shall mean all amounts that are, in accordance with the
terms of this Lease, due and owing to Lender or Landlord by reason of any
default by Tenant in complying with its obligations under this Lease.

 

“Adjoining Property” shall mean all sidewalks, curbs, gores and vault spaces
adjoining the Leased Premises.

 

“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling, controlled by or under common control with such Person and shall
include, if such Person is a natural person, member of the immediate family of
such Person, and trusts for the benefit of such natural person.  For the
purposes of this definition, the term “control” (including the correlative
meanings of the terms “controlling”, “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“After-Tax Basis” shall mean, with respect to any payment received or accrued by
any Person, the amount of such payment (the “base payment”) supplemented by a
further payment (the “additional payment”) to that Person so that the sum of the
base payment plus the additional payment shall, after taking into account the
amount of all Taxes required to be paid by such Person in respect of the receipt
or accrual of the base payment and the additional payment (after any current
credits or deductions arising therefrom and the timing thereof), be equal to the
amount required to be received.  Such calculations shall be made (a) in the case
of entities subject to United States Federal income tax, at the highest marginal
United States federal, state and local income tax rates applicable to
individuals or corporations (as the case may be) resident or domiciled in the
jurisdiction where the recipient of such payment is located (or where the
recipient indicates such payment will be required to be reported, if different);
(b) in the case of an organization exempt from United States Federal income tax,
at the highest marginal United States federal, state and local tax rates
applicable to unrelated business taxable income (or any tax that is a supplement
or addition to or substitute for or in lieu thereof, whether or not expressly so
designated), but only if the payments with respect to the Leased Premises are
subject to such tax; or (c) if Landlord is not a US taxpayer, at Landlord’s
actual effective overall tax rate, if lower.  In the case of any flow through
entity, “Landlord” shall include the direct or indirect members or other equity
owners of Landlord that are required to report the gross or net income of
Landlord and/or other items of income, expense, deduction and credit with
respect thereto, and in the case of any entity, “Landlord” and the owners
thereof  shall include any consolidated, combined or unitary group of which
Landlord is a part for income tax purposes.

 

A-1

--------------------------------------------------------------------------------


 

“Alteration” or “Alterations” shall mean any or all changes, additions (whether
or not adjacent to or abutting any then existing buildings), expansions (whether
or not adjacent to or abutting any then existing buildings), improvements,
reconstructions, removals or replacements of any of the Improvements or
Equipment, both interior or exterior, and ordinary and extraordinary, excluding,
however, painting, installation of carpeting, tile, hardwood and other finish
flooring, installation of modular office furniture , installations of
low-voltage wiring for computer, telecommunications or other purposes,
installation of Trade Fixtures and other non-material changes such as hanging of
pictures, shelving, temporary structures and the like (provided the same comply
with all applicable Legal Requirements).

 

“Anticipated Lease Income” shall mean the amounts expected to be included in
gross income with respect to this Lease including only (i) Basic Rent and
Additional Rent, (ii) payments as a consequence of a sale or other disposition
(other than in the case of the exercise of remedies after an Event of Default)
of the Leased Premises, and (iii) an amount received pursuant to the indemnity
set for in Paragraph 30.

 

“Basic Rent” shall mean the amounts set forth on Exhibits B, attached hereto.

 

“Basic Rent Payment Dates” shall mean the first Business Day of February, 2015
and the first Business Day of each month thereafter during the Term.

 

“Building Systems” shall mean all Equipment including, built-in heating,
ventilating, air conditioning, building controls and communications, electrical
equipment (including meters and power panels) and other building systems
utilized in connection with the base building operation of the Leased Premises
(as opposed to the business conducted thereon) and which (i) are not readily
removable without unrepaired damage to the Leased Premises, (ii) removal of
which would reduce the fair market value, economic life or utility of the Leased
Premises if removed and (iii) are required for the occupancy and continued
operation of the Leased Premises for its Permitted Use in accordance with the
Legal Requirements.

 

“Business Days” shall mean Monday through Friday, except any days upon which
banks are permitted to be closed in the Commonwealth of Massachusetts (each such
day being referred to as a “Business Day”.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act, as amended by the Superfund Amendments and Reauthorization Act of
1986, 42 U.S.C. §§ 9601-9657.

 

“Claims” shall mean Liens (including, without limitation, lien removal and
bonding costs) liabilities, obligations, damages, losses, demands, penalties,
assessments, payments, fines, claims, actions, suits, judgments, settlements,
costs, expenses and disbursements (including, without limitation, reasonable
legal fees and expenses and costs of investigation) of any kind and nature
whatsoever which are asserted against Landlord or any Affiliate of Landlord by
any Person or Governmental Authority other than an Affiliate of Landlord or are
incurred by Landlord on account of any Lien arising against the Leased Premises.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, supplemented or
supplanted from time to time.

 

A-2

--------------------------------------------------------------------------------


 

“Commencement Date” shall mean January 30, 2015.

 

“Condemnation” shall mean a Taking and/or a Requisition.

 

“Default Rate” shall mean a rate of interest equal to four (4%) percent per
annum above the then current Prime Rate.

 

“Deferred Maintenance” shall have the meaning set forth in Exhibit G.

 

“Deferred Maintenance Reserve Account” shall have the meaning set forth in
Exhibit G.

 

“Deferred Maintenance Reserve Fund” shall have the meaning set forth in
Exhibit G.

 

“Deferred Maintenance Reserve Initial Deposit” shall have the meaning set forth
in Exhibit G.

 

“Deferred Maintenance Reserve Monthly Deposit” shall have the meaning set forth
in Exhibit G.

 

“Easements” shall mean easements, covenants, waivers, approvals orders of
conditions, plan approvals, third party agreements (including, without
limitation, with Governmental Authorities) or restrictions for utilities,
parking or other matters as may be necessary or desirable for operation of the
Leased Premises or properties adjacent thereto and/or the businesses conducted
at the Leased Premises from time to time.

 

“Environmental Insurance Policy” shall mean that certain environmental insurance
policy no.                         dated as of the Commencement Date issued by
XL Insurance in favor of Landlord.

 

“Environmental Laws” shall mean applicable laws and regulations of a
Governmental Authority concerning pollution or protection of the environment,
including all those relating to the generation, handling, transportation,
treatment, storage, disposal, distribution, labeling, discharge, release,
threatened release, control, or cleanup of any Hazardous Materials, including,
without limitation  the Resource Conservation and Recovery Act of 1976 (RCRA),
42 U.S.C. §§ 6901 6987, as amended by the Hazardous and Solid Waste Amendments
of 1984, CERCLA, the Hazardous Materials Transportation Act of 1975, 49 U.S.C.
§§ 1801 1812, the Toxic Substances Control Act, 15 U.S.C. §§ 2601 2671, the
Clean Air Act, 42 U.S.C. §§ 7401 et seq., and the Federal Insecticide, Fungicide
and Rodenticide Act, 7 U.S.C. §§ 136 et seq., and all other federal, state, and
local laws, ordinances, rules, orders, statutes, codes and regulations
applicable to the Leased Premises which:  (i) relate to the environment, human
health and natural resources; (ii) regulate, control or impose liabilities or
standards of conduct concerning any Hazardous Materials; or (iii) regulate the
clean-up or remediation of the Leased Premises or any portion thereof, as any of
the foregoing may have been amended, supplemented or supplanted from time to
time.

 

“Emergency” shall mean and refer to any circumstance which could reasonably be
expected to give rise to material risk of personal injury, death, or substantial
damage to property.

 

A-3

--------------------------------------------------------------------------------


 

“Equipment” shall mean, collectively, the machinery and equipment which is
attached to the Improvements in such a manner as to become fixtures under Legal
Requirements, together with all additions and accessions thereto, substitutions
therefor and replacements thereof permitted by this Lease, excepting therefrom
the Trade Fixtures.  For the avoidance of doubt, the Leased Premises shall
include all the “Tangible Personal Property” and “Intangible Personal Property”
conveyed or assigned from Tenant to Landlord pursuant to that certain Real
Estate Sale Agreement by and between Landlord, as purchaser, and Tenant, as
Seller, dated as of October 3, 2014.

 

“Event of Default” shall mean the occurrence of any one or more of the following
events under this Lease: (i) a failure by Tenant to make (regardless of the
pendency of any bankruptcy, reorganization, receivership, insolvency or other
proceedings, in Legal Requirements, in equity or before any administrative
tribunal which had or might have the effect of preventing Tenant from complying
with the provisions of this Lease):  (x) any payment of Basic Rent or Additional
(unless a notice or grace period is otherwise specifically provided for in this
Lease) when due and payable, or (y) any payment of any other sum herein required
to be paid by Tenant which continues unremedied for a period of five (5) days;
(ii) failure by Tenant to provide Landlord evidence of insurance in accordance
with this Lease and such default shall continue for a period of ten (10) days
after written notice thereof is given by Landlord to Tenant; (iii) failure by
Tenant to perform and observe, or a violation or breach of, any other provision
in this Lease and such default shall continue for a period of thirty (30) days
after written notice thereof is given by Landlord to Tenant, describing the
failure in commercially reasonable detail, or if such default is of such a
nature that it cannot reasonably be cured within such period of thirty (30)
days, such period shall be extended for such longer time as is reasonably
necessary (not to exceed sixty (60) days) provided that Tenant has commenced to
cure such default within said period of thirty (30) days and is actively,
diligently and in good faith proceeding with commercially reasonable continuity
to remedy such default; (iv) any representation or warranty made in this Lease,
or in connection with this Lease, by any executive officer (as defined by the
SEC) of Tenant  is determined by Landlord to have been false or misleading in
any material respect at the time made; unless (in the event a cure thereof is
curable) Tenant cures such breach of representation or warranty within thirty
(30) days after written notice thereof is given by Landlord to Tenant describing
the breach of representation or warranty reasonable detail, or if such breach is
of such a nature that it is curable but cannot reasonably be cured within such
period of thirty (30) days, such period shall be extended for such longer time
as is reasonably necessary provided that Tenant has commenced to cure such
breach within said period of thirty (30) days and is diligently and in good
faith proceeding with commercially reasonable continuity to remedy such breach;
(v) Tenant shall (A) voluntarily be adjudicated a bankrupt or insolvent, (B) or
voluntarily consent to the appointment of a receiver or trustee for itself or
for any of the Leased Premises, (C) voluntarily file a petition seeking relief
under the bankruptcy or other similar Legal Requirements of the United States,
any state or any jurisdiction, or (D) voluntarily file a general assignment for
the benefit of creditors; (vi) a court shall enter an order, judgment or decree
appointing, with the voluntary consent of Tenant, a receiver or trustee for
Tenant  relating to a substantial portion of its assets or for the Leased
Premises or approving a petition filed against Tenant  which seeks relief under
the bankruptcy or other similar laws of the United States or any state thereof,
and such order, judgment or decree shall remain in force, undischarged or
unstayed, ninety (90) days after it is entered; (vii) Tenant shall in any
insolvency proceedings be liquidated or dissolved or shall voluntarily commence
proceedings towards its liquidation or dissolution;

 

A-4

--------------------------------------------------------------------------------


 

(viii) the estate or interest of Tenant in the Leased Premises shall be levied
upon or attached in any proceeding and such estate or interest is about to be
sold or transferred in violation of this Lease or such process shall not be
vacated or discharged within thirty (30) days after such levy or attachment;
(ix) the instituting of any proceeding against or with respect to Tenant seeking
liquidation of Tenant’s assets or the appointment of (or if Tenant shall consent
to or acquiesce in the appointment of) a receiver, liquidator, conservator,
trustee or similar official in respect of Tenant or the whole or any substantial
part of Tenant’s properties or assets or the taking of any corporate,
partnership or limited liability company action by Tenant in furtherance of any
of the foregoing which have not been dismissed or stayed within ninety (90) days
after institution; (x) the Security Deposit letter of credit issuer fails to
maintain a rating of at least “BBB+” by S&P or “A2” by Moody’s  for such
issuer’s long term unsecured debt obligations, provided, however, that the sole
remedy of Landlord with respect to an Event of Default under this clause
(x) shall be the right to draw under the Security Deposit letter of credit and
provide the letter of credit issuer a certification that “BENEFICIARY IS
ENTITLED TO THE AMOUNT DRAWN HEREUNDER PURSUANT TO THAT CERTAIN LEASE AGREEMENT
BETWEEN AXCELIS TECHNOLOGIES, INC., AS TENANT, AND BENEFICIARY, AS LANDLORD.” in
which event Landlord shall hold and (if applicable) apply the amount so drawn as
a cash security deposit subject to and in accordance with the terms and
provisions contained in Section 6(g) hereof until such time as Tenant provides
Landlord with a replacement letter of credit in the form of the initial letter
of credit hereunder (or other form reasonably satisfactory to Landlord and
Lender) and from an issuer with a rating of at least “BBB+” by S&P or “A2” by
Moody’s; and upon the delivery thereof any unapplied amounts held as such cash
security deposit shall be returned to Tenant; (xi) Tenant’s failure to obtain a
replacement environmental insurance policy in accordance with Paragraph 26(d) of
this Lease; (xii) Tenant’s financial statements are restated due to a material
accounting irregularity, error, omission or oversight; (xiii) Tenant fails to
cure any covenant failure under Paragraph 29(b) within thirty (30) days after
notice thereof by Landlord to Tenant of such failure; (xiii) an involuntary
bankruptcy shall be commenced against the Tenant  under the bankruptcy Legal
Requirements or other similar Legal Requirements of the United States or any
State, and such proceeding shall not be dismissed within ninety (90) days of
commencement thereof; or (xiv) Tenant’s failure to vacate the Lease Premises on
the Expiration Date or earlier termination of the Lease in accordance with
Paragraph 23 of this Lease.

 

“Expiration Date” shall mean January 30, 2037.

 

“Federal Bankruptcy Code” shall mean Title 11 of the United States Code, 11
U.S.C. §101 et seq., as amended, supplemented or supplanted from time to time.

 

“Fitch” shall mean Fitch Inc.

 

“Force Majeure” shall mean, whenever a period of time is prescribed for action
to be taken by either party hereto, such party shall not be liable or
responsible for, and there shall be excluded from the computation of any such
period of time, any delays due to, collectively and individually, strike or
other labor trouble, fire or other casualty, governmental preemption of
priorities or other controls in connection with a national or other public
emergency or shortages of fuel, supplies or labor resulting therefrom, or any
other cause, whether similar or dissimilar, beyond the party’s reasonable
control.

 

A-5

--------------------------------------------------------------------------------


 

“GAAP” shall mean those generally accepted accounting principles and practices
which are recognized as such by the American Institute of Certified Public
Accountants or by the Financial Accounting Standards Board or through
appropriate boards or committees of that Board after the Closing Date, and which
are consistently applied for all periods, so as to properly reflect the
financial position of a Person, except that any accounting principle or practice
required or permitted to be changed by the American Institute of Certified
Public Accountants or the Financial Accounting Standards Board (or other
appropriate board or committee of that Board) in order to continue as a
generally accepted accounting principle or practice may be so changed only so
long as such required or permitted change shall not have the effect of
permitting Tenant’s compliance with any financial covenants or performance tests
contained in this lease when without such change, Tenant would not so comply.

 

“Governmental Authority” shall mean any federal, state, county, municipal,
foreign or other governmental or regulatory authority, agency, board, body,
instrumentality, court or quasi-governmental authority (or private entity duly
authorized in writing by any of the foregoing to act in lieu thereof).

 

“Guaranties” shall mean all warranties, guaranties and indemnities, express or
implied, and similar rights which Landlord may have against any manufacturer,
seller, engineer, contractor or builder in respect of any of the Leased
Premises, including, but not limited to, any rights and remedies existing under
contract or pursuant to the Legal Requirements.

 

“Hazardous Materials” shall mean all chemicals, petroleum, crude oil or any
fraction thereof, hydrocarbons, polychlorinated biphenyls (PCBs), asbestos,
asbestos-containing materials and/or products, urea formaldehyde; any substances
which are classified as “hazardous” or “toxic” under CERCLA; hazardous waste or
solid waste as defined under the Solid Waste Disposal Act, as amended 42 U.S.C.
§ 6901; air pollutants regulated under the Clean Air Act, as amended, 42 U.S.C.
§ 7401, et seq.; pollutants as defined under the Clean Water Act, as amended,
33 U.S.C. § 1251, et seq., any pesticide as defined by Federal Insecticide,
Fungicide, and Rodenticide Act, as amended, 7 U.S.C. § 136, et seq., any
hazardous chemical substance or mixture or imminently hazardous substance or
mixture regulated by the Toxic Substances Control Act, as amended, 15 U.S.C.
§ 2601, et Seq., any substance listed in the United States Department of
Transportation Table at 45 CFR 172.101; any pollutants,  contaminants or
chemicals regulated under the above listed statutes; any explosives, radioactive
material, and any chemical regulated by state statutes similar to the federal
statutes listed above and regulations promulgated under such state statutes.

 

“Holder” shall mean, as of any particular date, any holder of a Note.

 

“Impositions” shall mean, except as excluded from Tenant’s obligations pursuant
to the terms contained in Paragraph 8(a)(ii) hereof, collectively, all Taxes of
every kind and nature (including real, ad valorem, single business, personal
property, gross income, transaction privilege, franchise, withholding, profits
and gross receipts taxes) on or with respect to the Leased Premises or Basic
Rent, or the use, lease, ownership or operation thereof; all charges and/or
taxes for any Easement or agreement maintained for the benefit of the Leased
Premises; all payments in lieu of taxes assessed upon or with respect to the
Leased Premises; all general and special assessments, levies, permits,
inspection and license fees on or with respect to the

 

A-6

--------------------------------------------------------------------------------

 

Leased Premises; all water and sewer rents and other utility charges on or with
respect to the Leased Premises; and all other public charges and/or taxes
whether of a like or different nature, even if unforeseen or extraordinary,
imposed or assessed upon or with respect to the Leased Premises or Basic Rent by
any Governmental Authority, prior to or during the Term, against Landlord,
Tenant, the Basic Rent or any of the Leased Premises as a result of or arising
in respect of the occupancy, leasing, use, maintenance, operation, management,
repair or possession thereof, or any activity conducted on the Leased Premises,
or the Basic Rent or Additional Rent, including without limitation, any gross
income tax, sales tax, occupancy tax or excise tax levied by any governmental
body on or with respect to such Basic Rent or Additional Rent; all payments
required to be made to a Governmental Authority (or private entity in lieu
thereof) that are in lieu of any of the foregoing, whether or not expressly so
designated; and any penalties, fines, additions or interest thereon or additions
thereto.

 

“Improvements” shall mean, collectively, the buildings, structures and other
improvements on the Land.

 

“Indemnitee” shall mean Landlord, Lender, and each of their respective assignees
or other transferees and to the extent Tenant has received notice of their
claim, each of their Affiliates, together with their respective officers,
directors, employees, shareholders, members or other equity owners.

 

“Initial Term” shall mean the period of time commencing on the Commencement Date
and terminating on the Expiration Date.

 

“Insurance Expiration Date” shall mean, with respect to an insurance policy, the
date that such insurance policy will expire.

 

“Insurance Requirement” or “Insurance Requirements” shall mean, as the case may
be, any one or more of the terms of each insurance policy required to be carried
by Tenant under this Lease and the requirements of the issuer of such policy
consistent with the terms and conditions thereof, and whenever Tenant shall be
engaged in making any Alteration or Alterations, repairs or construction work of
any kind (collectively, “Work”), the term “Insurance Requirement” or “Insurance
Requirements” shall be deemed to include a requirement that Tenant obtain or
cause its contractor to obtain completed value (to the extent insurable)
builder’s risk insurance from a company or companies licensed to do business in
the State with a claims paying ability rating by Standard & Poor’s of not less
than A-, when the estimated cost of the Work in any one instance exceeds the sum
of Three Hundred Fifty Thousand and 00/100 Dollars ($350,000.00) and that Tenant
or its contractor shall obtain worker’s compensation insurance or other adequate
insurance coverage covering all persons employed in connection with the Work,
whether by Tenant, its contractors or subcontractors and with respect to whom
death or bodily injury claims could be asserted against Landlord.

 

“Investment Grade Rating” shall mean a credit rating of not less than (i) baa3,
as rated by Moody’s Investor Services, (ii) BBB-, as rated by Standard & Poor’s
or (iii) BBB-, as rated by Fitch.

 

A-7

--------------------------------------------------------------------------------


 

“Land” shall mean the parcel of land described in Exhibit A attached hereto and
made a part hereof, together with the easements, rights, benefits, privileges
and other  appurtenances thereunto belonging or appertaining as of record with
either the Essex County South District Registry of Deeds and/or the Essex County
South Registry District of the Land Court.  The Land shall also include all of
Landlord’s rights (if any) in and to strips and gores and any land lying in the
bed of any public right of way adjacent to such land. “Landlord” shall mean
Beverly Property Owner LLC, a Delaware limited liability company, together with
any successors or assigns.

 

“Landlord” shall mean Beverly Property Owner LLC, a Delaware limited liability
company, together with any successors or assigns.

 

“Late Charge” shall mean, with respect to an overdue installment of Basic Rent,
an amount equal to five percent (5%) of such overdue installment of Basic Rent.

 

“Law” shall mean any constitution, statute or rule of law or regulations
promulgated thereunder.

 

“Lease Year” means (a) the period commencing on the first (1st) day of the first
(1st) calendar month following the Commencement Date and ending on but excluding
the first anniversary of such date and (b) each one (1) year period
thereafter.   However, in the event that the Commencement Date does not occur on
the first day of the month, the first (1st) Lease Year hereunder shall also
include the portion of the calendar month during which the Commencement Date
occurs.

 

“Leased Premises” shall mean, collectively, the Land, the Improvements and the
Equipment.

 

“Legal Requirements” shall mean all existing and future applicable laws
(including common laws), constitutions, rules, regulations, requirements,
statutes, treaties, codes, ordinances, permits, certificates, orders and
licenses, whether foreseen or unforeseen, of any Governmental Authorities, and
applicable judgments, decrees, injunctions, writs, orders or like action of any
court, arbitrator or other administrative, judicial or quasi-judicial tribunal
or agency of competent jurisdiction (including those pertaining to the
environment and those pertaining to the construction, use or occupancy of the
Leased Premises).  Legal Requirements shall also include Environmental Laws and
all covenants, restrictions and conditions now of record which may be applicable
to Tenant, Landlord (with respect to the Leased Premises) or to all or any part
of or interest in the Leased Premises, or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration, repair or reconstruction of the
Leased Premises, even if compliance therewith (i) necessitates structural
changes or improvements (including changes required to comply with the
“Americans with Disabilities Act”) or results in interference with the use or
enjoyment of the Leased Premises or (ii) requires Tenant to carry insurance
other than as required by the provisions of this Lease.

 

“Lender” shall mean, individually and collectively, any entity identified as
such in writing to Tenant which makes a Loan to Landlord, or any other party
which becomes the holder of a Mortgage and Note as a result of an assignment
thereof, whether or not identified by Landlord.

 

A-8

--------------------------------------------------------------------------------


 

“Lien” shall mean any lien, mortgage, deed of trust, deed to secure debt,
pledge, charge, security interest or encumbrance of any kind, or any type of
preferential arrangement that has the practical effect of creating a security
interest, including, without limitation, any thereof arising under any
conditional sale agreement, capital lease or other title retention agreement.

 

“Loan” shall mean the loan or loans made by Lender to Landlord secured by a
Mortgage or Mortgages and evidenced by a Note, or Notes.

 

“Loan Documents” shall mean the Note, the Mortgage and any other documents
executed in connection with the making of a loan.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mold” shall mean any mold, fungi, bacterial or microbial matter present at or
in the Leased Premises, including, without limitation, building materials which
is in a condition, location, or of a type which may pose a risk to human health
or safety or the environment, may result in damage to or would adversely affect
or impair the value or marketability of the Leased Premises.

 

“Mortgage” shall mean a mortgage, deed of trust or similar security instrument
hereafter executed covering the Leased Premises from Landlord to Lender.

 

“Net Award” shall mean the entire award payable to Landlord by reason of a
Condemnation, less any reasonable expenses incurred by Landlord in collecting
such award.

 

“Net Proceeds” shall mean the entire proceeds of any insurance required under
clauses (i), (iv), (v) or (vi) of Paragraph 14(a) of this Lease, less any actual
and reasonable expenses incurred by Landlord in collecting such proceeds.

 

“Notice” or “Notices” shall mean all notices, demands, requests, consents,
approvals, offers, statements and other instruments or communications required
or permitted to be given pursuant to the provisions of this Lease.

 

“Note” or “Notes” shall mean a Promissory Note, Notes or credit agreement
hereafter executed from Landlord to Lender in connection with a Loan, which
Note, Notes or credit agreement will be secured by a Mortgage and an assignment
of leases and rents.

 

“Permitted Encumbrances” shall mean those covenants, restrictions, reservations,
Liens, conditions, encroachments, easements and other matters of title that
affect the Leased Premises as of the Commencement Date, excepting, however, any
such matters arising from the acts of Landlord (such as but not limited to,
Liens arising as a result of judgments against Landlord).

 

“Permitted Use” shall mean use as a mixed use office, research, development and
manufacturing facility, or for any other lawful purpose so long as such other
lawful purpose would not (i) have a material adverse effect on the value of the
Leased Premises, (ii) materially increase (when compared to its current use) the
likelihood that Tenant, Landlord or Lender would incur liability under any
provisions of any Environmental Laws, or (iii) result in or give

 

A-9

--------------------------------------------------------------------------------


 

rise to any material environmental deterioration or degradation of the Leased
Premises when compared to its as of the commencement of this Lease.

 

“Person” shall mean an individual, the, corporation, partnership, joint venture,
association, joint-stock company, trust, limited liability company,
non-incorporated organization or government or any agency or political
subdivision thereof.

 

“Prime Rate” shall mean the prime rate of interest published in the Wall Street
Journal or its successor, from time to time.

 

“Rating Agency” or “Rating Agencies” shall mean, if any, one or more of
Standard & Poor’s, Moody’s, Fitch, or if unavailable, any replacement national
statistical rating agency of similar acceptance and reputation by the investment
community.

 

“REA” shall mean a reciprocal easement agreement or any other easement,
agreement or document of record now or hereafter affecting the Leased Premises
or hereafter entered into with Tenant’s approval.

 

“Release” shall mean the release under applicable Environmental Laws or the
threatened release of any Hazardous Materials into or upon any land or water or
air, or otherwise into the environment, including, without limitation, by means
of burial, disposal, discharge, emission, injection, spillage, leakage, seepage,
leaching, dumping, pumping, pouting, escaping, emptying, placement and the like.

 

“Rent” shall mean Basic Rent and Additional Rent.

 

“Replacement(s)” shall have the meaning set forth in Exhibit G.

 

“Replaced Equipment” shall mean Equipment that has been replaced by Tenant with
Replacement Equipment.

 

“Replacement Equipment” shall mean operational equipment or other parts used by
Tenant to replace any of the Equipment.

 

“Replacement Reserve Account” shall have the meaning set forth in Exhibit G.

 

“Replacement Reserve Cap” shall have the meaning set forth in Exhibit G.

 

“Replacement Reserve Fund” shall have the meaning set forth in Exhibit G.

 

“Replacement Reserve Initial Deposit” shall have the meaning set forth in
Exhibit G.

 

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Exhibit G.

 

“Requisition” shall mean any temporary condemnation or confiscation of the use
or occupancy of the Leased Premises by any governmental authority, civil or
military, whether pursuant to an agreement with such governmental authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.

 

A-10

--------------------------------------------------------------------------------


 

“Restoration” shall mean, following a casualty or Condemnation, the restoration
of the Leased Premises to as nearly as possible its value, condition and
character immediately prior to such casualty or Condemnation, in accordance with
the provisions of this Lease, including but not limited to the provisions of
Paragraphs 11(a), 12 and 15.  Notwithstanding the foregoing, such Restoration
may depart from the exact condition of the Leased Premises immediately prior to
the casualty or Condemnation, provided that (i) neither the fair market value
nor the useful life of the Leased Premises shall not be lessened after the
completion of the Restoration, (ii) the use of the Leased Premises shall not be
changed as a result of any such Restoration, (iii) all such Restoration shall be
performed in a good and workmanlike manner, and shall be expeditiously completed
in compliance with all Legal Requirements, (iv) Tenant shall (subject to the
provisions of Paragraph 18 hereof) discharge all Liens filed against any of the
Leased Premises arising out of the same, and (v) no such Alteration shall create
any debt or other encumbrance(s) on the Leased Premises.

 

“Restoration Award” shall mean that portion of the Net Award equal to the cost
of Restoration.

 

“Restoration Fund” shall mean, collectively, the Net Proceeds, Restoration Award
and Tenant Insurance Payment.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Security Deposit” shall mean that certain irrevocable “evergreen” letter of
credit in a form and substance acceptable to Landlord in favor of Landlord or
Lender in the amount of Five Million Nine Hundred Thousand and 00/100 Dollars
($5,900,000.00).

 

“Security Deposit Return Conditions” shall mean achievement by Tenant of an
Investment Grade Rating as rated by at least two (2) of the Rating Agencies.

 

“Standard & Poor’s” shall mean Standard & Poor’s Financial Services LLC.

 

“State” shall mean the State or Commonwealth in which the Leased Premises are
located.

 

“Subordination, Non-Disturbance and Attornment Agreement” shall mean an
agreement in recordable form in substantially the form of Exhibit C attached
hereto.

 

“Taking” shall mean any taking of the Leased Premises in or by condemnation or
other eminent domain proceedings pursuant to any Law, general or special, or by
reason of any agreement with any condemnor in settlement of or under threat of
any such condemnation or other eminent domain proceedings or by any other means,
or any de facto condemnation.

 

“Tangible Net Worth” shall mean the company’s total shareholders’ equity less
goodwill, as determined in accordance with GAAP in the company’s most recent
quarterly balance sheet.

 

“Tax” or “Taxes” shall mean any and all present and future taxes, including
income (gross or net), gross or net receipts, sales, use, value added,
franchise, doing business, transfer, capital, property (tangible or intangible),
municipal assessments, excise and stamp taxes, levies, imposts, duties, charges,
assessments or withholding, together with any penalties, fines, additions

 

A-11

--------------------------------------------------------------------------------


 

or interest thereon or additions thereto (any of the forgoing being referred to
herein individually as a “Tax”), imposed by any Governmental Authority.  Taxes
shall include the costs of any contest or appeal pursued which reduces the Taxes
(or attempts to do so) including reasonable attorneys’ fees and costs incident
thereto.  Without limiting the foregoing, if at any time during the term of this
Lease the methods of taxation prevailing at the execution hereof shall be
changed or altered so that in lieu of or as a supplement or addition to or a
substitute for the whole or any part of the real estate taxes or assessments now
or from time to time thereafter levied, assessed or imposed by applicable taxing
authorities for the funding of governmental services, there shall be imposed
(i) a tax, assessment, levy, imposition or charge, wholly or partially as a
capital levy or otherwise, on the gross rents received or otherwise attributable
to the Leased Premises, or (ii) a tax, assessment, levy (including but not
limited to any municipal, state or federal levy), imposition or charge measured
by or based in whole or in part upon the Leased Premises or this Lease, and
imposed on the Landlord under this Lease or any portion thereof, or (iii) a
license fee or other fee or tax measured by the gross rent payable under this
Lease, or (iv) any other tax, assessment, levy, charge, fee or the like payable
with respect to the Leased Premises, the rents, issues and profits thereof, then
all such taxes, assessments, levies, impositions and/or charges, or the part
thereof so measured or based, shall be deemed to be Taxes.

 

“Tax Indemnitee” shall mean Landlord, Lender, any Holder, any servicer of a
Loan, any trustee under a Mortgage which is a deed of trust, each of their
assignees or other transferees and each of their Affiliates and their respective
officers, directors, employees, shareholders, members or other equity owners.

 

“Tenant” shall mean Axcelis Technologies, Inc., a Delaware corporation.

 

“Tenant’s Insurance Payment” shall mean, in the event of a damage or
destruction, the amount of the proceeds that would have been payable under the
third-party insurance required to be maintained pursuant to
Paragraph 14(a)(i),(iv),(v) or (vi), plus the amount of any applicable
deductible, had such insurance program been in effect.

 

“Tenant’s Termination Notice” shall mean a written notice from Tenant to
Landlord after a Condemnation of Tenant’s intention to terminate this Lease on
the Termination Date.

 

“Term” shall mean the Initial Term..

 

“Trade Fixtures” shall mean the items listed as Exhibit E and all other
fixtures, equipment and other items of personal property (whether or not
attached to the Improvements) which are not Building Systems and are owned by
Tenant and used in the operation of the business conducted on the Leased
Premises.

 

“Trustee” shall mean the Lender, or if there is no Lender, then a federally
insured bank or other financial institution, selected by Landlord and Tenant.

 

“UCC” shall mean the Uniform Commercial Code enacted in the State.

 

A-12

--------------------------------------------------------------------------------
